

TITAN INTERNATIONAL, INC.,
TITAN WHEEL CORPORATION OF ILLINOIS,
TITAN TIRE CORPORATION,
TITAN TIRE CORPORATION OF FREEPORT,
TITAN TIRE CORPORATION OF BRYAN,
and
TITAN TIRE CORPORATION OF UNION CITY,
as Borrowers
CREDIT AND SECURITY AGREEMENT
Dated as of February 17, 2017
$75,000,000
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders
and
BMO HARRIS BANK N.A.,
as Agent, Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page




SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION    1

1.1
Definitions                                    1

1.2
Accounting Terms                                29

1.3
Uniform Commercial Code                            29

1.4
Certain Matters of Construction                        30

SECTION 2.
CREDIT FACILITIES                            30

2.1
Revolver Commitment                            30

2.1.1
Revolver Loans                            30

2.1.2
Revolver Notes                            31

2.1.3
Use of Proceeds                            31

2.1.4
Voluntary Reduction or Termination of Revolver Commitments    31

2.1.5
Overadvances                            31

2.1.6
Protective Advances                        32

2.1.7
Increase in Revolver Commitments                32

2.2
[Intentionally Omitted]                            33

2.3
Letter of Credit Facility                            33

2.3.1
Issuance of Letters of Credit                    33

2.3.2
Reimbursement; Participations                    34

2.3.3
Cash Collateral                            35

2.3.4
Resignation of Issuing Bank                    35

SECTION 3.
INTEREST, FEES AND CHARGES                    36

3.1
Interest                                        36

3.1.1
Rates and Payment of Interest                    36

3.1.2
Application of LIBOR to Outstanding Loans            36

3.1.3
Interest Periods                            37

3.1.4
Interest Rate Not Ascertainable                    37

3.2
Fees                                        37

3.2.1
Unused Line Fee                            37

3.2.2
LC Facility Fees                            37

3.2.3
[Intentionally Omitted]                        37

3.2.4
Fee Letters                                38

3.3
Computation of Interest, Fees, Yield Protection                38

3.4
Reimbursement Obligations                            38

3.5
Illegality                                    39

3.6
Inability to Determine Rates                            39

3.7
Increased Costs; Capital Adequacy                        40

3.7.1
Change in Law                            40

3.7.2
Capital Adequacy                            40

3.7.3
Compensation                            40



2

--------------------------------------------------------------------------------



3.8
Mitigation                                    41

3.9
Funding Losses                                41

3.10
Maximum Interest                                41

SECTION 4.
LOAN ADMINISTRATION                        42

4.1
Manner of Borrowing and Funding Revolver Loans                42

4.1.1
Notice of Borrowing                        42

4.1.2
Fundings by Lenders                        42

4.1.3
Swingline Loans; Settlement                    43

4.1.4
Notices                                43

4.2
Defaulting Lender                                44

4.2.1
Reallocation of Pro Rata Share; Amendments            44

4.2.2
Payments; Fees                            44

4.2.3
Cure                                44

4.3
Number and Amount of LIBOR Loans; Determination of Rate        44

4.4
Borrower Agent                                45

4.5
One Obligation                                45

4.6
Effect of Termination                                45

SECTION 5.
PAYMENTS                                45

5.1
General Payment Provisions                            45

5.2
Repayment of Revolver Loans                        46

5.3
Mandatory Prepayments                            46

5.4
Payment of Other Obligations                        47

5.5
Marshaling; Payments Set Aside                        47

5.6
Application and Allocation of Payments                    47

5.6.1
Application                            47

5.6.2
Post-Default Allocation                        47

5.6.3
Erroneous Application                        48

5.7
Dominion Account                                48

5.8
Account Stated                                48

5.9
Taxes                                        48

5.9.1
Payments Free of Taxes                        48

5.9.2
Payment                                49

5.10
Lender Tax Information                            49

5.10.1
Status of Lenders                            49

5.10.2
Documentation                            49

5.10.3
Lender Obligations                        50

5.11
Nature and Extent of Each Borrower’s Liability                50

5.11.1
Joint and Several Liability                    50

5.11.2
Waivers                                50

5.11.3
Extent of Liability; Contribution                    51

5.11.4
Joint Enterprise                            51

5.11.5
Subordination                            51



3

--------------------------------------------------------------------------------



SECTION 6.
CONDITIONS PRECEDENT                        51

6.1
Conditions Precedent to Initial Loans                        51

6.2
Conditions Precedent to All Credit Extensions                53

SECTION 7.
COLLATERAL                                54

7.1
Grant of Security Interest                            54

7.2
Lien on Deposit Accounts; Cash Collateral                    55

7.2.1
Deposit Accounts                            55

7.2.2
Cash Collateral                            55

7.3
[Intentionally Omitted]                            55

7.4
Other Collateral                                55

7.4.1
Commercial Tort Claims                        55

7.4.2
Certain After-Acquired Collateral                    56

7.5
No Assumption of Liability                            56

7.6
Further Assurances                                56

SECTION 8.
COLLATERAL ADMINISTRATION                    56

8.1
Borrowing Base Certificates                            56

8.2
Administration of Accounts                            57

8.2.1
Records and Schedules of Accounts                57

8.2.2
Taxes                                57

8.2.3
Account Verification                        57

8.2.4
Maintenance of Dominion Account                57

8.2.5
Proceeds of Collateral                        58

8.3
Administration of Inventory                            58

8.3.1
Records and Reports of Inventory                58

8.3.2
Returns of Inventory                        58

8.3.3
Acquisition, Sale and Maintenance                58

8.4
[Intentionally Omitted]                            58

8.5
Administration of Deposit Accounts                        58

8.6
General Provisions                                59

8.6.1
Location of Collateral                        59

8.6.2
Insurance of Collateral                        59

8.6.3
Protection of Collateral                        59

8.6.4
Defense of Title                            60

8.7
Power of Attorney                                60

SECTION 9.
REPRESENTATIONS AND WARRANTIES                60

9.1
General Representations and Warranties                    60

9.1.1
Organization and Qualification                    60

9.1.2
Power and Authority                        61

9.1.3
Enforceability                            61

9.1.4
Capital Structure                            61

9.1.5
Title to Properties; Priority of Liens                61



4

--------------------------------------------------------------------------------



9.1.6
Accounts                                61

9.1.7
Financial Statements                        62

9.1.8
Surety Obligations                        63

9.1.9
Taxes                                63

9.1.10
Brokers                                63

9.1.11
[Intentionally Omitted]                        63

9.1.12
Governmental Approvals                        63

9.1.13
Compliance with Laws                        63

9.1.14
[Intentionally Omitted]                        63

9.1.15
Burdensome Contracts                        63

9.1.16
Litigation                                64

9.1.17
No Defaults                            64

9.1.18
ERISA                                64

9.1.19
Trade Relations                            64

9.1.20
Labor Relations                            64

9.1.21
Payable Practices                            65

9.1.22
Not a Regulated Entity                        65

9.1.23
Margin Stock                            65

9.1.24
OFAC                                65

9.1.25
Anti‑Corruption Laws                        65

9.2
Complete Disclosure                                65

SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS            65

10.1
Affirmative Covenants                            65

10.1.1
Inspections; Appraisals                        65

10.1.2
Financial and Other Information                    66

10.1.3
Notices                                67

10.1.4
Landlord and Storage Agreements                68

10.1.5
Compliance with Laws                        68

10.1.6
Taxes                                68

10.1.7
Insurance                                68

10.1.8
Licenses                                68

10.1.9
Future Subsidiaries                        68

10.2
Negative Covenants                                69

10.2.1
Permitted Debt                            69

10.2.2
Permitted Liens                            70

10.2.3
[Intentionally Omitted]                        71

10.2.4
Distributions; Upstream Payments                71

10.2.5
Restricted Investments                        71

10.2.6
Disposition of Assets                        71

10.2.7
Loans                                72

10.2.8
Restrictions on Payment of Certain Debt; Management Fees    72

10.2.9
Fundamental Changes                        73

10.2.10
Subsidiaries                            73

10.2.11
Organic Documents                        73

10.2.12
Tax Consolidation                            73

10.2.13
Accounting Changes                        73



5

--------------------------------------------------------------------------------



10.2.14
Restrictive Agreements                        73

10.2.15
Hedging Agreements                        73

10.2.16
Conduct of Business; Issuance of Equity                73

10.2.17
Affiliate Transactions                        74

10.2.18
Plans                                74

10.2.19
Amendments to Subordinated Debt or Indenture            74

10.2.20
Unconditional Purchase Obligations                74

10.2.21
Cancellation of Debt                        74

10.2.22
Negative Pledge                            75

10.2.23
Holdings Covenant                        75

10.3
Financial Covenant                                75

SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT            75

11.1
Events of Default                                75

11.2
Remedies upon Default                            77

11.3
License; Right to Use                                78

11.4
Setoff                                        79

11.5
Remedies Cumulative; No Waiver                        79

11.5.1
Cumulative Rights                        79

11.5.2
Waivers                                79

SECTION 12.
AGENT                                    79

12.1
Appointment, Authority and Duties of Agent                    79

12.1.1
Appointment and Authority                    79

12.1.2
Duties                                80

12.1.3
Agent Professionals                        80

12.1.4
Instructions of Required Lenders                    80

12.2
Agreements Regarding Collateral and Borrower Materials            81

12.2.1
Lien Releases; Care of Collateral                    81

12.2.2
Possession of Collateral                        81

12.2.3
Reports                                81

12.3
Reliance By Agent                                81

12.4
Action Upon Default                                82

12.5
Ratable Sharing                                82

12.6
Indemnification                                82

12.7
Limitation on Responsibilities of Agent                    82

12.8
Successor Agent and Co-Agents                        83

12.8.1
Resignation; Successor Agent                    83

12.8.2
Co-Collateral Agent                        83

12.9
Due Diligence and Non-Reliance                        83

12.10
Remittance of Payments and Collections                    84

12.10.1
Remittances Generally                        84

12.10.2
Failure to Pay                            84

12.10.3
Recovery of Payments                        84

12.11
Individual Capacities                                85



6

--------------------------------------------------------------------------------



12.12
Titles                                        85

12.13
Bank Product Providers                            85

12.14
No Third Party Beneficiaries                            85

SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS                85

13.1
Successors and Assigns                            85

13.2
Participations                                    85

13.2.1
Permitted Participants; Effect                    85

13.2.2
Voting Rights                            86

13.2.3
Benefit of Set-Off                            86

13.3
Assignments                                    86

13.3.1
Permitted Assignments                        86

13.3.2
Effect; Effective Date                        86

13.3.3
Certain Assignees                            87

13.3.4
Register                                87

13.4
Replacement of Certain Lenders                        87

SECTION 14.
MISCELLANEOUS                            88

14.1
Consents, Amendments and Waivers                        88

14.1.1
Amendment                            88

14.1.2
Limitations                            88

14.1.3
Payment for Consents                        89

14.2
Indemnity                                    89

14.3
Notices and Communications                            89

14.3.1
Notice Address                            89

14.3.2
Electronic Communications; Voice Mail                89

14.3.3
Platform                                90

14.3.4
Non-Conforming Communications                90

14.4
Performance of Borrowers’ Obligations                    90

14.5
Credit Inquiries                                90

14.6
Severability                                    91

14.7
Cumulative Effect; Conflict of Terms                        91

14.8
Counterparts                                    91

14.9
Entire Agreement                                91

14.10
Relationship with Lenders                            91

14.11
No Advisory or Fiduciary Responsibility                    91

14.12
Confidentiality                                92

14.13
Certifications Regarding Indenture                        92

14.14
GOVERNING LAW                                92

14.15
Consent to Forum                                92

14.16
Waivers by Borrowers                                93

14.17
Patriot Act Notice                                93

14.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    93



7

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
Exhibit A
Assignment and Acceptance
Exhibit B
Assignment Notice
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Form of Compliance Certificate
 
 
Schedule 1.1
Commitments of Lenders
Schedule 1.1A
Schedule of Foreign Account Debtor Countries
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Business Locations
Schedule 9.1.4(a)
Names and Capital Structure
Schedule 9.1.4(b)
Existing Stock Option Plans
Schedule 9.1.15
Restrictive Agreements
Schedule 9.1.16
Litigation
Schedule 9.1.18
Pension Plans
Schedule 9.1.20
Labor Contracts
Schedule 10.2.1
Existing Debt
Schedule 10.2.2
Existing Liens
Schedule 10.2.17
Existing Affiliate Transactions













8

--------------------------------------------------------------------------------








CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”) is dated as of
February 17, 2017, among TITAN INTERNATIONAL, INC., a Delaware corporation
(“Titan International”), TITAN WHEEL CORPORATION OF ILLINOIS, an Illinois
corporation (“Titan Wheel”), TITAN TIRE CORPORATION, an Illinois corporation
(“Titan Tire”), TITAN TIRE CORPORATION OF FREEPORT, an Illinois corporation
(“Titan Freeport”), TITAN TIRE CORPORATION OF BRYAN, an Ohio corporation (“Titan
Bryan”) and TITAN TIRE CORPORATION OF UNION CITY, a Tennessee corporation
(“Titan Union”, and together with Titan International, Titan Wheel, Titan Tire,
Titan Freeport and Titan Bryan, collectively, “Borrowers”), the financial
institutions parties to this Agreement from time to time as lenders
(collectively, “Lenders”), and BMO HARRIS BANK N.A., a national banking
association, both as agent for the Lenders (“Agent”) and individually as a
Lender.
R E C I T A L S:
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION1.
DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions. As used herein, the following capitalized terms have the
meanings set forth below:
2020 Note Indenture: that certain Indenture dated as of October 7, 2013 by and
among Titan International, each of the guarantors party thereto, and U.S. Bank
National Association, as trustee and collateral trustee.
2020 Notes: the $400,000,000 Senior Secured Notes due 2020 issued by Titan
International in October, 2013 pursuant to the 2020 Note Indenture of which
$400,000,000 remain outstanding as of the Closing Date.
Accordion: as defined in Section 2.1.7.
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Accounts Formula Amount: the sum of (x) 85% of the Value of Eligible Accounts
(other than Insured Eligible Accounts) plus (y) the lesser of (i) of $5,000,000
and (ii) 85% of the Value of Dated Eligible Accounts (other than Insured Dated
Eligible Accounts) plus (z) the lesser of (i) the sum of (A) 90% of the Value of
Insured Dated Eligible Accounts plus (B) 90% of the Value of Insured Eligible
Accounts and (ii) $1,000,000.
Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division, or substantially all assets of a
Person; (b) record or beneficial ownership of 50% or more of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or Subsidiary with another Person.


1

--------------------------------------------------------------------------------





Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent Fee Letter: that certain fee letter dated as of February 17, 2017, by and
between Agent and Titan International.
Agent Indemnitees: Agent and its officers, directors, employees, agents
(including attorneys) and, if utilized in connection with the transactions
related to this Agreement, Affiliates.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the preamble to this Agreement.
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Average Availability for the prior Fiscal Quarter, subject
to the below:
Level
Average Availability
Base Rate Loans
LIBOR Loans
I
> $30,000,000
0.25%
1.25%
II
≤ $30,000,000 $15,000,000
0.50%
1.50%
III
≤ $15,000,000
0.75%
1.75%



Until June 30, 2017, margins shall be at Level II. Thereafter, the Applicable
Margins shall be subject to change upon receipt by Agent pursuant to Section 8.1
of the Borrowing Base Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the Fiscal Quarter following the Fiscal
Quarter to which the Borrowing Base Certificate applies. If, by the first day of
a month any Borrowing Base Certificate due in the preceding month has not been
received, then, at the option of Agent or Required Lenders, the Applicable
Margins shall be determined as if Level III were applicable, from such day until
the first day of the month following actual receipt, at which time the
Applicable Margins shall be determined in accordance with the grid above based
on such Borrowing Base Certificate received.


2

--------------------------------------------------------------------------------





Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of a Borrower, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A.
Attributable Indebtedness: on any date, (a) in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease.
Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.
Availability Reserve: the sum (without duplication) of (a) the Rent and Charges
Reserve; (b) the LC Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (d) Secured
Bank Product Obligations Reserves; (e) the Dilution Reserve; (f) accounts
payable more than 60 days past due; (g) reserves equal to the copays or
deductibles, if and as applicable, in respect of Insured Dated Eligible Accounts
and Insured Eligible Accounts; and (h) such additional reserves, in such amounts
and with respect to such matters, as Agent in its Permitted Discretion may elect
to impose from time to time; provided, that, before instituting a reserve with
respect to clauses (a)‑(h), Agent shall provide Borrower Agent with prior notice
accompanied by a statement setting forth the amount and, in those cases where
the reserve item is not defined or has no fixed parameters, the basis for
Agent’s good faith determination made with reasonable business judgment to
impose such reserves.
Average Availability: as of any date of determination, an amount equal to the
quotient of (a) the sum of the end of day Availability for each day of the
applicable Fiscal Quarter or other applicable measurement period, divided by
(b) the number of days in such measurement period, all as reasonably determined
by Agent based on the Borrowing Base Certificate previously delivered by the
Borrower Agent.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------





Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank Product: any of the following products, services or facilities extended to
any Borrower or its Subsidiaries by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or its Subsidiaries, other than
Letters of Credit.
Base Rate: for any day, a fluctuating rate per annum equal to the highest of
(a) the rate of interest announced by BMO from time to time as its prime rate
for such day (with any change in such rate announced by BMO taking effect at the
opening of business on the day specified in the public announcement of such
change); (b) the Federal Funds Rate for such day, plus 0.50%; or (c) LIBOR plus
1.00%.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
BMO: BMO Harris Bank N.A., a national banking association, and its successors
and assigns.
BMO Indemnitees: BMO and its officers, directors, employees, agents (including
attorneys) and, if utilized in connection with the transactions related to this
Agreement, Affiliates.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Borrower, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Borrower,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables owing in the Ordinary
Course of Business), or (iv) was issued or assumed as full or partial payment
for Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Borrowing Base information, Reports, financial statements
and other materials delivered by Borrowers to Agent hereunder, as well as other
Reports and information provided by Agent to Lenders.
Borrowers: as defined in the preamble to this Agreement.
Borrowers’ Financial Statements: as defined in Section 9.1.7.


4

--------------------------------------------------------------------------------





Borrowing: one or more Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Commitments, minus the LC Reserve, minus Secured
Bank Product Obligations Reserves; or (b) the sum of the Accounts Formula
Amount, plus the Inventory Formula Amount, minus the Availability Reserve.
Borrowing Base Certificate: a certificate in the form of Exhibit C hereto or
otherwise satisfactory to Agent by which Borrowers certify and/or set out their
calculation of (i) the Borrowing Base and Average Availability for, as the case
may be, the prior Fiscal Quarter, the prior calendar month or such other time as
required by Section 8.1, and (ii) the applicable Level for the Applicable
Margin.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in Illinois, and if such day relates to a LIBOR Loan, any such day on
which dealings in Dollar deposits are conducted between banks in the London
interbank eurodollar market.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or its Domestic Subsidiaries which, in accordance with GAAP, is
required to be capitalized for financial reporting purposes.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.
Cash Collateralize: the delivery by a Borrower of Cash Collateral to Agent, in
connection with this Agreement as security for the payment of Obligations, in an
amount equal to (a) with respect to LC Obligations, 105% of the aggregate LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), Agent’s good faith
estimate of the amount that is due or could become due, including all fees and
other amounts relating to such Obligations. “Cash Collateralization” has a
correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by BMO or a commercial bank organized under the laws
of the United States or any state or district thereof, rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s at the time of acquisition, and (unless issued
by a Lender) not subject to offset rights; (c) repurchase obligations with a
term of not more than 30 days for underlying investments of the types described
in clauses (a) and (b) entered into with any bank described in clause (b);
(d) commercial paper issued by BMO or rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and maturing within nine months of the date of acquisition;
and (e) shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.


5

--------------------------------------------------------------------------------





Cash Management Services: any services provided from time to time by (i) BMO or
any of its Affiliates or (ii) any other Lender or any of its Affiliates
acceptable to Agent in its Permitted Discretion to any Borrower or its
Subsidiaries in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, cash pooling arrangements, lockbox
and stop payment services.
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, all requests, guidelines, requirements or
directives enacted, adopted or issued hereafter or otherwise not yet implemented
as of the date hereof (i) under or relating to the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the
Bank of International Settlements, the Basel Committee on Banking Supervision
(or any similar authority) or any other Governmental Authority.
Change of Control: any of the following: (a) any Person or group of Persons
(within the meaning of the Securities Exchange Act of 1934, as amended) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended) of 50% or more
of the issued and outstanding shares of Equity Interests of Titan International
having the right to vote for the election of directors of Titan International
under ordinary circumstances; (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Titan International (the “Board”) cease to be composed of individuals
(i) who were members of that Board on the first day of such period, (ii) whose
election or nomination to that Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that Board or (iii) whose election or nomination to that
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that Board; (c) any “Change of Control” (as defined in the 2020 Note Indenture)
shall occur; or (d) Titan International shall cease to own and control, directly
or indirectly, all of the economic and voting rights associated with all of the
outstanding Equity Interests of any other Borrower.
CNH Group Account Debtors: collectively, CNH Industrial America LLC and its
Subsidiaries and Affiliates.


6

--------------------------------------------------------------------------------





CNH Supplier Agreement: that certain Supplier Agreement dated on or about
February 1, 2016 by and among Titan Wheel, Titan Tire, Titan Bryan, Titan
Freeport and Titan Wheel Corporation of Virginia (collectively, the “Supplier”)
and Citibank, N.A.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Borrower or other Person, in any way relating to (a) any
Loans, Letters of Credit, Loan Documents, Borrower Materials, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Borrower to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986, as amended.
Collateral: all Property described in Section 7.1 that now or hereafter secures
(or is intended to secure) any Obligations.
Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments. The Commitments as of the Closing Date shall be $75,000,000.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Common Stock: existing class of common stock of Titan International.
Compliance Certificate: a certificate substantially in the form of Exhibit D.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated EBITDA: for any period, Consolidated Net Income for such period;
plus, to the extent deducted in determining such Consolidated Net Income,
without duplication, (a) Consolidated Interest Charges (net of interest income
for such period) of Borrowers and their Domestic Subsidiaries (excluding their
Foreign Subsidiaries) for such period, plus (b) federal, state and local income
tax expense for such period, net of income tax credits, plus (c) depreciation
and amortization for such period, plus (d) non-cash compensation expense, or
other non-cash expenses or charges, for such period arising from the granting of
stock options, stock appreciation rights or similar equity arrangements, plus
(e) non-cash expenses or losses and other non-cash charges incurred during such
period (excluding any non-cash charges representing an accrual of, or reserve
for, cash charges and further excluding any non‑cash charge that relates to the
write‑down of Accounts or Inventory); plus (f) expenses of up to $500,000
incurred in connection with the closing of this Agreement, minus non-cash
income, gains or profits during such period, in each case as determined for
Borrowers and their Domestic Subsidiaries (excluding their Foreign Subsidiaries)
on a Consolidated basis.


7

--------------------------------------------------------------------------------





Consolidated Fixed Charge Coverage Ratio: means the ratio, determined on a
Consolidated basis for Borrowers and their Domestic Subsidiaries (excluding
Foreign Subsidiaries) on the last day of a Fiscal Quarter, based upon the most
recent Measurement Period, of (a) Consolidated EBITDA minus Capital Expenditures
(other than Capital Expenditures financed with Debt other than the Loans) to (b)
Consolidated Fixed Charges.
Consolidated Fixed Charges: means, for any period, for Borrowers and their
Domestic Subsidiaries (excluding their Foreign Subsidiaries) on a Consolidated
basis, the sum of, without duplication, (a) Consolidated Interest Charges paid
or required to be paid in cash during such period, (b) all principal repayments
made or required to be made of Consolidated Funded Indebtedness during such
period, but excluding any such payments to the extent constituting a refinancing
of such Consolidated Funded Indebtedness Debt through the incurrence of
additional Debt otherwise expressly permitted under Section 10.2.1 and
repayments of Revolver Loans, (c) all Distributions made in cash during such
period, (d) the aggregate amount of federal, state, local and foreign income
taxes paid in cash, in each case, of or by Borrowers and their Domestic
Subsidiaries (excluding their Foreign Subsidiaries) for the most recently
completed Measurement Period and (e) cash contributions made to any Pension Plan
(to the extent not deducted in the calculation of Consolidated Net Income).
Consolidated Funded Indebtedness: means, as of any date of determination, for
Borrowers and their Domestic Subsidiaries (excluding their Foreign Subsidiaries)
on a Consolidated basis, the sum of (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Debt, (c) all direct obligations arising under standby and commercial letters of
credit (excluding the undrawn amount thereof), bankers’ acceptances, bank
guaranties (excluding the amounts available thereunder as to which demand for
payment has not yet been made), surety bonds (excluding the amounts available
thereunder as to which demand for payment has not yet been made) and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of Capital Leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than Borrower or any of their Domestic
Subsidiaries, and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which any
Borrower or any such Domestic Subsidiary is a general partner or joint venturer,
to the extent such Indebtedness is recourse to such Borrower or such Domestic
Subsidiary.


8

--------------------------------------------------------------------------------





Consolidated Interest Charges: means, with respect to Borrowers and their
Domestic Subsidiaries (excluding their Foreign Subsidiaries) for any period
ending on the date of computation thereof, the gross interest expense of
Borrowers and their Domestic Subsidiaries (excluding their Foreign
Subsidiaries), including without limitation (a) the current amortized portion of
all fees (including fees payable in respect of any Hedging Agreement in the
nature of an interest rate hedge and all fees payable in respect of any Letter
of Credit) payable in connection with the incurrence of Indebtedness to the
extent included in gross interest expense and (b) the portion of any payments
made in connection with Capital Leases allocable to interest expense, all
determined on a Consolidated basis in accordance with GAAP; provided however,
that Consolidated Interest Charges shall include the amount of payments in
respect of Synthetic Lease Obligations that are in the nature of interest.
Consolidated Net Income: means, for any period, for Borrowers and their Domestic
Subsidiaries (excluding their Foreign Subsidiaries) on a Consolidated basis, the
net income of Borrowers and their Domestic Subsidiaries (excluding their Foreign
Subsidiaries) for that period, computed in accordance with GAAP, excluding (a)
net losses or gains realized in connection with (i) any sale, lease, conveyance
or other disposition of any asset (other than in the ordinary course of
business), or (ii) repayment, repurchase or redemption of Indebtedness, and (b)
extraordinary or nonrecurring gain or income (or expense); provided that there
shall be excluded from Consolidated Net Income, without duplication, the net
income or loss of (x) any Person that is not a Subsidiary or that is accounted
for by the equity method of accounting to the extent of the amount of dividends
or distributions are not actually paid to a Borrower or a Domestic Subsidiary
thereof in cash, (y) any Person in which any other Person (other than a Borrower
or its Domestic Subsidiaries) has an ownership interest, except to the extent of
the amount of dividends or other distributions actually paid in cash to a
Borrower or a Domestic Subsidiary thereof by such Person during such period but
excluding any dividends paid by a Foreign Subsidiary to any Borrower or its
Domestic Subsidiaries, (z) any Person the ability of which to make Distributions
is restricted by any restrictive agreement, except to the extent of the amount
of dividends or other distributions actually paid in cash to a Borrower or a
Domestic Subsidiary by such Person during such period and (aa) the net income or
loss of any Foreign Subsidiary of a Borrower.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.


9

--------------------------------------------------------------------------------





Contractual Obligations: as to any Person, any provision of any security
(whether in the nature of Equity Interests or otherwise) issued by such Person
or of any agreement, undertaking, contract, indenture, mortgage, deed of trust
or other instrument, document or agreement (other than a Loan Document) to which
such Person is a party or by which it or any of its Property is bound or to
which any of its Property is subject.
Dated Eligible Accounts: any Account that would otherwise be an Eligible Account
except that such Account is unpaid for more than 120 days after the original
invoice date so long as such Account is not unpaid more than 60 days after the
original due date.
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) Synthetic Lease Obligations; (c) all Contingent
Obligations; (d) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (e) in the case of a Borrower,
the Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer.
Default: an event or condition that, if it continues uncured, with the lapse of
time or giving of notice, will constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that, as determined by Agent in its Permitted
Discretion, (a) has failed to perform any funding obligations hereunder, and
such failure is not cured within one Business Day; (b) has notified Agent or any
Borrower that such Lender does not intend to comply with its funding obligations
hereunder or has made a public statement to the effect that it does not intend
to comply with its funding obligations hereunder or under any other credit
facility; (c) has failed, within one Business Day following request by Agent, to
confirm in a manner satisfactory to Agent that such Lender will comply with its
funding obligations hereunder; (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof; or (e) has become the subject of a Bail-In
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority’s ownership of an Equity Interest in such
Lender or parent company.
Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower (other
than any Excluded Deposit Accounts), in favor of Agent, as security for the
Obligations.
Designated Jurisdiction: a country or territory that is the subject of a
Sanction.
Dilution Percent: the percent, determined at the end of each Fiscal Quarter for
the most recent four Fiscal Quarters, equal to (a) bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts, divided by (b) gross sales.
Dilution Reserve: at any date of determination, (a) the percentage amount by
which the Dilution Percent exceeds five percent (5%) times (b) the sum of the
amount of Eligible Accounts, Eligible Dated Accounts, Insured Dated Eligible
Accounts and Insured Eligible Accounts of the Borrowers.


10

--------------------------------------------------------------------------------





Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
Dollars: lawful money of the United States.
Domestic Subsidiary: any Subsidiary that is not a Foreign Subsidiary.
Dominion Account: a special account established by Borrowers at BMO or another
bank acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes during a Dominion Trigger Period.
Dominion Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than the greater of 10.0% of the
Commitments at any time and $7,500,000; and (b) continuing until, during the
preceding 30 consecutive days, no Event of Default has existed and Average
Availability is equal to or more than the greater of 10.0% of the Commitments
and $7,500,000 for such period; provided, that the Borrowers shall not be
permitted to cure an event giving rise to a Dominion Trigger Period more than
two times in any Fiscal Year.
EEA Financial Institution: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services and is
payable in Dollars; provided, that no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
120 days after the original invoice date; (b) 25% or more of the Accounts owing
by the Account Debtor are ineligible based on the foregoing clause; (c) it does
not conform with a covenant or representation herein; (d) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit, allowance, debit memos or accrued volume rebate amounts (but
ineligibility shall be limited to the amount thereof); (e) it is owed by an
Account Debtor which has filed or has had filed against it an Insolvency
Proceeding; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs or is subject to
any country sanctions program or specially designated nationals list maintained
by the Office of Foreign Assets Control of the U.S. Treasury Department; or the
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process; (f) the Account Debtor is organized or has its
principal offices or assets outside the United States or Canada, unless the
Account is supported by (1) a letter of credit (delivered to and directly
drawable by Agent) or (2) credit insurance satisfactory in all respects to
Agent, other than, with respect to (1) or (2), Accounts in an aggregate amount
outstanding not to exceed at any time $10,000,000 owing by such Account Debtors
and so long as such Account Debtors are located in countries listed in
Schedule 1.1A as such schedule may be updated from time-to-time with Agent’s
prior written


11

--------------------------------------------------------------------------------





approval; (g) it is owing by a Governmental Authority, unless the Account Debtor
is the United States or any department, agency or instrumentality thereof and
the Account has been assigned to Agent in compliance with the federal Assignment
of Claims Act, but which Assignment shall not be filed by the Agent except
during a Dominion Period or upon the occurrence of a Default or Event of
Default; (h) it is not subject to a duly perfected, first priority Lien in favor
of Agent, or is subject to any other Lien; (i) it arises from goods that have
not been delivered to the Account Debtor or from services that have not been
accepted by the Account Debtor, or it does not otherwise represent a final sale;
(j) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment unless the originals of any such Instrument or tangible
Chattel Paper have been endorsed and/or assigned and delivered to Agent subject
to its sole control and possession; (k) its payment has been extended or the
Account Debtor has made a partial payment, other than a partial payment relating
to contractually agreed upon raw material commodity indexing; (l) it arises from
a sale to an Affiliate of a Borrower, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (m) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; (n) it includes a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; (o) it is a contra
account; (p) Accounts due from an Account Debtor and its Affiliates, the
aggregate of which Accounts due from such Account Debtor represents more than
25% of all then outstanding Accounts owed to the Borrowers, but only to the
extent of such excess; (q) it is an Account owing by any CNH Group Account
Debtor or similar financer, to the extent that the CNH Supplier Agreement or any
similar Vendor Financing Agreement is in place with respect to any Accounts of
any CNH Group Account Debtor or a similar vendor; or (r) it is otherwise deemed
ineligible by Agent in its Permitted Discretion; provided, that, before
determining an Account ineligible pursuant to clause (r), Agent shall provide
Borrower Agent with prior notice accompanied by a statement setting forth the
basis for Agent’s good faith determination made with reasonable business
judgment of such ineligibility. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 120 days old will be
excluded.
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed) and Agent, which
extends revolving credit facilities of this type in its ordinary course of
business; and (c) during any Event of Default, any Person acceptable to Agent in
its discretion.


12

--------------------------------------------------------------------------------





Eligible Inventory: Inventory owned by a Borrower that (a) is finished goods or
raw materials, and not packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment (but ineligibility shall
be limited to the amount of such deposit or down payment); (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not slow-moving, perishable, obsolete or unmerchantable, and
does not constitute returned or repossessed goods; (e) meets all standards
imposed by any Governmental Authority, and does not constitute hazardous
materials under any Environmental Law; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is located within the continental United States or
Canada, subject to the mutual agreement of Agent and Borrower Agent, is not
consigned to any Person and is not in transit, other than Inventory in transit
between domestic locations of any Borrower as to which Agent’s Liens have been
perfected at origin and destination; (i) is not subject to any warehouse receipt
or negotiable Document; (j) is not subject to any License or other arrangement
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; (k) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established; (l) is not subject to a third party’s trademark or other
proprietary right, unless Agent is satisfied that it could sell such Inventory
during a Default on terms satisfactory to Agent; (m) is reflected in the details
of a current perpetual inventory report; (n) is not subject to any unfavorable
capitalized variances; (o) is not identified within the “physical inventory
reserve” in the Borrowers’ Financial Statements; (p) is not subject to
intercompany profits from intercompany sales; (q) is not subject to vendor
rebate accruals but, if so, such Inventory, if otherwise Eligible Inventory,
shall only be excluded to the extent of such rebate accruals; and (r) is not
otherwise deemed ineligible by Agent in its Permitted Discretion; provided,
that, before determining any Inventory ineligible pursuant to clause (r), Agent
shall provide Borrower Agent with prior notice accompanied by a statement
setting forth the basis for Agent’s good faith determination made with
reasonable business judgment of such ineligible.
Eligible Work-In-Process Inventory: Inventory that would be Eligible Inventory
except that such Inventory consists of work-in-process. Borrowers acknowledge
that no Inventory shall constitute Eligible Work‑In‑Process Inventory until
Agent receives the March 31, 2017 Inventory appraisal.
EMU Legislation: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in a Borrower’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).


13

--------------------------------------------------------------------------------





Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in any Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest in any Person
(other than a natural Person).
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered status under the Code, ERISA
or the Pension Protection Act of 2006; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or ERISA Affiliate.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
Euro or €: the single lawful currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.


14

--------------------------------------------------------------------------------





Event of Default: as defined in Section 11.
Excluded Deposit Accounts: as defined in Section 8.5.
Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) (i)
taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii)
constituting Other Connection Taxes; (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Borrower Agent is located; (c) any backup withholding tax required by the Code
to be withheld from amounts payable to a Lender that has failed to comply with
Section 5.10; (d) in the case of a Foreign Lender, any United States withholding
tax that is (i) required pursuant to laws in force at the time such Lender
becomes a Lender (or designates a new Lending Office) hereunder, or
(ii) attributable to such Lender’s failure or inability (other than as a result
of a Change in Law) to comply with Section 5.10, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax; and (e) taxes
imposed on it by reason of Section 1471 or 1472 of the Code.
Existing Credit Agreement: that certain Second Amended and Restated Loan and
Security Agreement dated December 21, 2012 by and among Borrowers (other than
Titan Union which is not a party thereto), Bank of America, N.A., as Agent, and
other lenders parties thereto.
Existing Letter of Credit: that certain Irrevocable Standby Letter of Credit, as
amended, issued by Bank of America, N.A. to Titan International for the benefit
of Zurich American Insurance Company on January 28, 2015 and expiring on
January 27, 2018 in the current amount (as of January 1, 2017) of $11,600,000.
Extraordinary Expenses: all costs, expenses or advances that Agent and, solely
with respect to clauses (c) and (e) below, Lenders may incur during a Default or
Event of Default, or during the pendency of an Insolvency Proceeding of a
Borrower, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Agent, any Lender, any Borrower, any representative of creditors
of a Borrower or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidability of Agent’s Liens
with respect to any Collateral), Loan Documents, Letters of Credit or
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of Agent or any Lender in,
or the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction
of any taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, reasonable legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Borrower or independent contractors in liquidating any Collateral, and
reasonable travel expenses.


15

--------------------------------------------------------------------------------





Federal Funds Rate: means, for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be the published rate on such transactions
on the next preceding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to BMO on such day on such transactions as determined by the Agent.
In no event shall the Federal Funds Rate be less than zero percent (0%).
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
Fixed Charge Trigger Period: The period commencing on the day that Availability
is less than the greater of (a) $7,500,000 and (b) ten percent (10%) of the
Commitments at any time and continuing until, during the preceding thirty (30)
consecutive days, Availability is equal to or greater than the greater of
(a) $7,500,000 or (b) ten percent (10%) of the Commitments for such period.
FLSA: the Fair Labor Standards Act of 1938.
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC Obligations or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 4.2.
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time; provided, that Borrower Agent may, upon not less than sixty
(60) days prior written notice to Agent, make a one-time election to switch to
IFRS, if permitted to do so by the SEC in its filings with the SEC; and
following such election, “GAAP” shall mean IFRS. After such election, the
Borrowers cannot subsequently elect to report under U.S. generally accepted
accounting principles.


16

--------------------------------------------------------------------------------





Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any public corporation established by law or any
governmental, judicial, investigative, regulatory or self-regulatory authority
or entity.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
IFRS: the International Financial Reporting Standards issued and/or adopted by
the International Accounting Standards Board, as in effect from time to time.
Indemnified Taxes: Taxes other than Excluded Taxes.
Indemnitees: collectively, Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and BMO Indemnitees.
Indenture: the 2020 Note Indenture.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Insured Dated Eligible Account means any Dated Eligible Account where either
(i) such Account is fully backed by an irrevocable letter of credit on terms,
and issued by a financial institution, reasonably acceptable to Agent and such
irrevocable letter of credit is in the possession of Agent, or (ii) such Account
is supported by credit insurance reasonably acceptable to Agent, naming Agent as
an additional insured or (iii) the Account Debtor for such Account has a credit
rating of Baa3 from Moody and BBB or better from S&P.
Insured Eligible Account means any Eligible Account where either (i) such
Account is fully backed by an irrevocable letter of credit on terms, and issued
by a financial institution, reasonably acceptable to Agent and such irrevocable
letter of credit is in the possession of Agent, or (ii) such Account is
supported by credit insurance reasonably acceptable to Agent, naming Agent as an
additional insured or (iii) the Account Debtor for such Account has a credit
rating of Baa3 from Moody and BBB or better from S&P.


17

--------------------------------------------------------------------------------





Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intercreditor Agreement: collectively, (x) that certain Intercreditor and
Collateral Access Agreement dated as of October 7, 2013 by and among Bank of
America, N.A., as agent, U.S. Bank National Association, as trustee and
collateral trustee under the 2020 Note Indenture (“Collateral Trustee”), Titan
International and certain of its Subsidiaries and (y) that certain Assignment
and Acceptance Agreement between Agent and Bank of America, N.A. and
acknowledged by Collateral Trustee and Borrowers as of February 17, 2017.
Interest Period: as defined in Section 3.1.3.
Inventory Formula Amount: the sum of (x) the lesser of (i) 75% of the Value of
Eligible Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory and (y) the least of (i) 75% of the Value of Eligible Work-In-Process
Inventory, (ii) 85% of the NOLV Percentage of the Value of Eligible
Work-In-Process Inventory and (iii) $5,000,000.
Investment: an Acquisition; an acquisition of record or beneficial ownership of
any Equity Interests of a Person; or an advance or capital contribution to or
other investment in a Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: BMO or any Affiliate of BMO, or any replacement issuer appointed
pursuant to Section 2.3.4 and Bank of America, N.A. solely as it relates to the
Existing Letter of Credit.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
agents (including attorneys) and, if utilized in connection with the
transactions related to this Agreement, Affiliates.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; and (d) the Letter of Credit and payments
thereunder are denominated in Dollars.


18

--------------------------------------------------------------------------------





LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in in form satisfactory to Issuing Bank and, if
the Issuing Bank is not BMO or an Affiliate thereof, Agent.
LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized by Borrowers.
Lender Indemnitees: Lenders and their officers, directors, employees, agents
(including attorneys) and, if utilized in connection with the transactions
related to this Agreement, Affiliates.
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
Letter of Credit: the Existing Letter of Credit and any standby or documentary
letter of credit issued by Issuing Bank for the account of a Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or Issuing Bank for the benefit of a Borrower.
Letter of Credit Subline: $25,000,000.
“LIBOR”:
(a)for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (but in no event less than zero) (i) the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making the LIBOR Rate available) LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of ICE
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the LIBOR
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by such other authoritative source (as is
selected by the Lender in its sole reasonable discretion) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period; and


19

--------------------------------------------------------------------------------







(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (but which shall never be less than zero) (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits being delivered in the London interbank
eurodollar market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by such other authoritative source (as is selected by Agent in its
sole reasonable discretion) to major banks in the London interbank eurodollar
market at their request at the date and time of determination.
LIBOR Loan: a Revolver Loan that bears interest based on LIBOR (other than a
Base Rate Loan based thereon).
LIBOR Unavailability Period: collectively, any such period as defined in
Section 3.5 or Section 3.6.
License: any license or agreement under which a Borrower is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom a Borrower obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, mortgage, encumbrance, title
retention lien, charge or other security interest of any kind, whether arising
by contract, as a matter of law, by judicial process or otherwise.
Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral to the Lien of Agent, and
agrees to permit Agent, after a Borrower’s Default or Event of Default, to enter
upon the leased premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral to the Lien
of Agent, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request following an Event of Default; (c) for any Collateral held by a
repairman, mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral to the Lien of Agent, and
agrees to deliver the Collateral to Agent upon request following an Event of
Default; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.


20

--------------------------------------------------------------------------------





Loan: a Revolver Loan.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Borrower, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) impairs the ability of a Borrower to perform its obligations
under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which a Borrower or any of
its Domestic Subsidiaries is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Subordinated Debt, or to Debt in
an aggregate amount of $50,000,000 or more.
Measurement Period: means, at any date of determination, the most recently
completed four (4) consecutive Fiscal Quarters of Borrowers and their Domestic
Subsidiaries for which Borrowers’ Financial Statements have or should have been
delivered in accordance with Section 10.1.2(a) or 10.1.2(b).
Moody’s: Moody’s Investors Service, Inc., and its successors.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Borrower or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or its
Domestic Subsidiaries in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold;
(c) Excluded Taxes, transfer taxes or other similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.


21

--------------------------------------------------------------------------------





NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated, sale held within
a reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.
Non-Restriction Period Permitted Acquisition: any Acquisition as long as no
Restriction Trigger Period exists or would result therefrom.
Notice of Borrowing: a form satisfactory to Agent to be provided by Borrower
Agent to Agent to request a Borrowing of Revolver Loans.
Notice of Conversion/Continuation: a form satisfactory to Agent to be provided
by Borrower Agent to Agent to request a conversion or continuation of any Loans
as LIBOR Loans.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrowers with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Borrowers under Loan Documents,
(d) Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Borrowers pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each LC Document, fee letter (including without limitation the
Agent Fee Letter), Lien Waiver, Subordination Agreement, the Intercreditor
Agreement, Borrowing Base Certificate, Borrower Materials, Hedging Agreement or
other note, document, instrument or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by a Borrower or other Person to
Agent or a Lender in connection with any transactions relating hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced or sold or assigned an
interest in, any Loan or Loan Document except Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
13.4)).


22

--------------------------------------------------------------------------------





Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
Overadvance: as defined in Section 2.1.5.
Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.
Participant: as defined in Section 13.2.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Borrower or ERISA Affiliate or to which
the Borrower or ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the preceding five plan
years.
Permitted Acquisition: any Non-Restriction Period Permitted Acquisition or
Restriction Period Permitted Acquisition.
Permitted Asset Disposition: as long as no Default or Event of Default exists or
is caused thereby, an Asset Disposition that is (a) a sale of Inventory in the
Ordinary Course of Business; (b) a disposition of Equipment or Real Estate;
(c) a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsalable in the Ordinary Course of Business; or (d) termination of a lease of
real or personal Property that is not necessary for the Ordinary Course of
Business, could not reasonably be expected to have a Material Adverse Effect and
does not result from a Borrower’s default.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $50,000,000 or less at any time.


23

--------------------------------------------------------------------------------





Permitted Discretion: a determination made in the exercise, in good faith,
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and their
Domestic Subsidiaries that is unsecured or secured only by a Purchase Money
Lien, as long as the aggregate amount does not exceed $50,000,000 at any time.
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by a Borrower or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 14.3.3.
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) while Revolver Commitments are outstanding, by dividing
the amount of such Lender’s Revolver Commitment by the aggregate amount of all
Revolver Commitments; and (b) at any other time, by dividing the amount of such
Lender’s Loans and LC Obligations outstanding by the aggregate amount of all
outstanding Loans and LC Obligations.
Properly Contested: with respect to any obligation of a Borrower, (a) the
obligation is subject to a bona fide dispute regarding amount or the Borrower’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings instituted within the time allowed by law and
diligently pursued thereafter; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment could not have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of a Borrower; (e) no Lien is
imposed on assets of a Borrower, unless bonded and stayed to the satisfaction of
Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: as defined in Section 2.1.6.
Purchase Money Debt: (a) Debt (other than the Obligations) incurred for payment
of any of the purchase price of fixed assets; (b) Debt (other than the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions, modifications or refinancings (but not increases)
thereof.


24

--------------------------------------------------------------------------------





Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired in whole or in part by such Debt and constituting a
Capital Lease or a purchase money security interest under the UCC.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: Agent, issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than the Debt being extended,
renewed or refinanced; (c) it has a market rate of interest based on Borrower’s
credit rating at such time; (d) it is subordinated to the Obligations at least
to the same extent as the Debt being extended, renewed or refinanced; (e) the
representations, covenants and defaults applicable to it are no less favorable
(when taken as a whole) to Borrowers than those applicable to the Debt being
extended, renewed or refinanced; (f) no additional Liens or collateral is
granted to secure it; (g) no additional Person is obligated on such Debt unless
such Person is or has been added as a Borrower hereto; and (h) upon giving
effect to it, no Default or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d), (f), (h), (i), (j)
or (n).
Reimbursement Date: as defined in Section 2.3.2.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by a Borrower to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve equal to
three months’ rent and other charges that could be payable to any such Person,
unless such Person has executed a Lien Waiver; provided that with respect to any
Lien Waiver not delivered at the Closing Date, Agent shall not institute any
Rent and Charges Reserves until the date which is 60 days after the Closing
Date.
Report: as defined in Section 12.2.3.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Reporting Trigger Period: the period (a) commencing on the day that (i) an Event
of Default has existed, or Availability is less than the greater of 12.5% of the
Commitments and $9,375,000 for two consecutive Business Days or
(ii) Availability is less than the greater of 10.0% of the Commitments and
$7,500,000 at any time; and (b) continuing until, during the preceding 30
consecutive days, no Event of Default has existed and Average Availability is
more than the greater of 12.5% of Commitments and $9,375,000 for such period.


25

--------------------------------------------------------------------------------





Required Lenders: two or more unaffiliated Lenders (unless there is only one
Lender) which are not Affiliates (subject to Section 4.2) having together
(a) Revolver Commitments in excess of 50% of the aggregate Revolver Commitments;
and (b) if the Revolver Commitments have terminated, outstanding Loans in excess
of 50% of all outstanding Loans; provided, however, that the Commitments and
outstanding Loans of any Defaulting Lender shall be excluded from such
calculation.
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the Board of Governors for determining the maximum reserve requirement
for Eurocurrency liabilities.
Restricted Investment: any Investment by a Borrower, other than (a) Investments
in Subsidiaries to the extent existing on the Closing Date; (b) Cash Equivalents
that are subject to Agent’s Lien and control, pursuant to documentation in form
and substance satisfactory to Agent; (c) loans and advances permitted under
Section 10.2.7; and (d) Restriction Period Permitted Acquisitions.
Restriction Period Permitted Acquisition: any Acquisition during a Restriction
Trigger Period as long as (a) no Default or Event of Default exists or is caused
thereby and (b) either (X) (i) the consideration paid for the assets, business
or Person being acquired (the “Target”) consists solely of Equity Interests in
one or more of the Borrowers, (ii) the Target had positive cash flow for the 12
month period most recently ended, (iii) no Debt or Liens are incurred, assumed
or result from the Acquisition and (iv) Borrower Agent delivers to Agent, at
least 10 Business Days prior to the Acquisition, copies of all material
agreements relating thereto or (Y) such Acquisition is approved in writing by
Agent and Required Lenders in their sole discretion.
Restriction Trigger Period: the period (a) commencing on the day that an Event
of Default occurs or Availability is less than 25% of the Commitments at any
time; and (b) continuing until, during the preceding 45 consecutive days, no
Event of Default has existed and Average Availability is greater than 25% of
Commitments for such period; provided, that the Borrowers shall not be permitted
to cure an event giving rise to a Restriction Trigger Period more than 3 times
in any Fiscal Year.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or Subsidiary to incur or repay Borrowed
Money, to grant Liens on any assets, to declare or make Distributions, to
modify, extend or renew any agreement evidencing Borrowed Money, or to repay any
intercompany Debt.
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.7 or an Assignment
and Acceptance to which it is a party. “Revolver Commitments” means the
aggregate amount of such commitments of all Lenders.


26

--------------------------------------------------------------------------------





Revolver Loan: an advance made to a Borrower pursuant to Section 2.1, and any
Swingline Loan, Overadvance Loan or Protective Advance.
Revolver Termination Date: February 16, 2022; provided, that if on or prior to
April 1, 2020, (i) the 2020 Notes and the “Obligations” under and as defined in
the 2020 Note Indenture shall not have been repaid in full or refinanced with
Refinancing Debt having a maturity date after May 16 , 2022 or (ii) the maturity
date of the 2020 Notes shall not have been extended to a date later than May 16,
2022, then the term “Revolver Termination Date” shall mean April 1, 2020.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.
SEC: the Securities and Exchange Commission or any other Governmental Authority
succeeding to any of the principal functions thereof.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or a Subsidiary to a Secured Bank
Product Provider.
Secured Bank Product Obligations Reserve: means the reserve(s) established by
the Agent from time to time in its reasonable judgment in respect of Secured
Bank Product Obligations arising out of Hedging Agreements with a Borrower or a
Domestic Subsidiary thereof in an amount equal to the maximum amount owing
thereunder as specified by the Secured Bank Product Provider in writing to
Agent.
Secured Bank Product Provider: (a) BMO or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product
(including Cash Management Services being provided by Bank of America, N.A. at
Closing), provided such provider delivers written notice to Agent, in form and
substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.
Secured Parties: collectively, the Agent, Issuing Bank, Lenders and Secured Bank
Product Providers.
Security Documents: the Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.


27

--------------------------------------------------------------------------------





Senior Officer: each of the chairman of the board, president, chief executive
officer, chief operating officer, chief financial officer, secretary or
treasurer of a Borrower.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Shrink: Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
Subordinated Debt: any Debt incurred by a Borrower that is expressly subordinate
and junior in right of payment to Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.
Subordinated Debt Documents: all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof.
Subordination Agreements: all subordination agreements executed by a holder of
Subordinated Debt in favor of Agent and the other Secured Parties from time to
time on or after the Closing Date.
Subsidiary: any Person (other than a natural person) at least 50% of whose
voting securities or Equity Interests is owned by a Borrower or any combination
of Borrowers (including indirect ownership by a Borrower through other Persons
in which the Borrower directly or indirectly owns 50% of the voting securities
or Equity Interests).
Supplier: as defined in the definition of CNH Group Receivables Supplier
Agreement.
Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.
Synthetic Lease Obligation: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Titan Europe: Titan Europe Plc, a United Kingdom company, whose principal
activity is manufacturing and selling steel wheels, undercarriage components and
assemblies for tracked and wheeled “off road” vehicles in the agricultural,
construction, and mining industries.
Titan’s Financial Statements: as defined in Section 9.1.7.


28

--------------------------------------------------------------------------------





Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of Illinois or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Rate: a per annum rate equal to 0.25%.
Upstream Payment: a Distribution by a Domestic Subsidiary of a Borrower to such
Borrower.
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis (it being understood that
Borrowers’ consolidated financial statements may be prepared on a last-in,
first-out basis with respect to raw materials, with applicable reserves related
thereto), and excluding any portion of cost attributable to intercompany profit
among Borrowers and their Affiliates; and (b) for an Account, its face amount,
net of any returns, rebates, discounts (calculated on the shortest terms),
credits, allowances or Taxes (including sales, excise or other taxes) that have
been or could be claimed by the Account Debtor or any other Person. Initially,
Value shall be based on the March 31, 2016 Inventory appraisal, but a new
Inventory appraisal shall be done as of March 31, 2017 upon which Inventory
shall be valued thereupon and thereafter until a subsequent Inventory appraisal
is completed pursuant hereto.
Vendor Financing Agreement: A contract or agreement similar in form and purpose
to the CNH Supplier Agreement whereby a Borrower assigns the Accounts generated
by product sales to a specific vendor to a third party financer which, in
consideration thereof, pays such Borrower immediately and customarily at a
discount to the Accounts’ face value.
Write-Down and Conversion Powers: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change and the change is disclosed to Agent.


1.3Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Illinois from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Inventory,”
“Letter-of-Credit Right” and “Supporting Obligation.”


29

--------------------------------------------------------------------------------







1.4Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender means the sole and absolute
discretion of such Person (unless the word discretion is otherwise expressly
qualified herein). All references to Value, Borrowing Base components, Loans,
Letters of Credit, Obligations and other amounts herein shall be denominated in
Dollars, unless expressly provided otherwise, and all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation used by Borrowers in the Ordinary Course of
Business, and otherwise satisfactory to Agent (and not necessarily calculated in
accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. A reference to Borrowers’ “knowledge” or similar
concept means actual knowledge of a Senior Officer of any Borrower.


SECTION2. CREDIT FACILITIES


2.1Revolver Commitment.


2.1.1Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Revolver Commitment, on the terms set forth herein, to make Revolver Loans to
Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding together with the LC Obligations at
such time, plus the requested Loan, would exceed the Borrowing Base.


30

--------------------------------------------------------------------------------







2.1.2Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver to such Lender a promissory
note evidencing its Revolver Loans.


2.1.3Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital.


2.1.4Voluntary Reduction or Termination of Revolver Commitments.


(a)The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days (or such shorter period as agreed to by Agent in writing) prior written
notice to Agent at any time after the first Loan Year, Borrowers may, at their
option, terminate the Revolver Commitments and this credit facility without
premium or penalty (except for LIBOR breakage costs pursuant to Section 3.9, if
any). Any notice of termination given by Borrowers shall specify the termination
date and shall be irrevocable. On the termination date, Borrowers shall make
Full Payment of all Obligations.


(b)Borrowers may permanently reduce the Revolver Commitments, without premium or
penalty (except for LIBOR breakage costs pursuant to Section 3.9, if any), on a
Pro Rata basis for each Lender, upon at least five Business Days (or such
shorter period as agreed to in writing by Agent) prior written notice to Agent
delivered at any time after the first Loan Year, which notice shall specify
(i) the amount of the reduction and (ii) the effective date of the reduction and
shall be irrevocable once given. Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof.


2.1.5Overadvances. If the outstanding aggregate Revolver Loans and L/C
Obligations exceed the Borrowing Base (“Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand, in writing, by Agent, but all
such Revolver Loans and L/C Obligations shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed $7,500,000;
and (b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $7,500,000, and
(ii) does not continue for more than 30 consecutive days; provided that the
aggregate amount of all Overadvances outstanding under clauses (a) and (b) above
shall not exceed $10,000,000. In no event shall Overadvance Loans be required
that would cause the outstanding Revolver Loans and LC Obligations to exceed the
aggregate Revolver Commitments. Any funding of an Overadvance Loan or sufferance
of an Overadvance shall not constitute a waiver by Agent or Lenders of the Event
of Default caused thereby. In no event shall any Borrower be deemed a
beneficiary of this Section nor authorized to enforce any of its terms. Required
Lenders may at any time revoke Agent’s authority to make further Overadvances
under clause (a) above by written notice to Agent. Absent such a revocation,
Agent’s determination that the funding of an Overadvance shall be conclusive.


31

--------------------------------------------------------------------------------







2.1.6Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount of $7,500,000 outstanding
at any time, if Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments; or (b) to pay
any other amounts chargeable to Borrowers under any Loan Documents, including
interest, costs, fees and expenses. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances under clause (a) by
written notice to Agent. Absent such revocation, Agent’s determination that the
funding of a Protective Advance is appropriate shall be conclusive. The
aggregate outstanding amount of all Overadvances and Protective Advances made
pursuant to clause (a) of this Section 2.16 shall not exceed $15,000,000.


2.1.7Increase in Revolver Commitments. Borrowers, through Borrower Agent, may
request an increase in Revolver Commitments from time to time upon notice to
Agent, as long as (a) such increase is approved by Agent in its Permitted
Discretion and is subject to terms and conditions mutually agreed upon by Agent
and Borrower Agent, (b) the requested increase is in a minimum amount of
$25,000,000 (or such lesser amount which would, when added to all previously
authorized increases pursuant hereto, cause such increase to reach the maximum
amount set forth below) and is offered on the same terms as existing Revolver
Commitments, except for a closing fee specified by Borrowers, (c) increases
under this Section do not collectively exceed $75,000,000 thereof (as determined
by Agent) in the aggregate and no more than 4 increases are made, (d) no
reduction in Commitments pursuant to Section 2.1.4 has occurred prior to the
requested increase and (e) the requested increase does not cause the Commitments
to exceed 90% of any applicable cap under any Subordinated Debt agreement or the
Indenture (the “Accordion”). Agent shall promptly notify Lenders of the
requested increase and, within 10 Business Days thereafter, each Lender shall
notify Agent if and to what extent such Lender commits to increase its Revolver
Commitment. Agent shall promptly notify Borrower Agent of each Lender’s
response. Any Lender not responding within such period shall be deemed to have
declined an increase. If Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional Revolver Commitments and become Lenders
hereunder so as to bring the Revolver Commitment up to the amount requested by
Borrower Agent. Agent may allocate, in its discretion, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees. If
the full increase requested by Borrower’s Agent is not committed to by the
Lenders after taking into account the participation of Eligible Assignees, then
the Revolving Commitment nonetheless shall be increased to the extent any Lender
or Lenders and/or Eligible Assignees expressly commit thereto pursuant to this
Section 2.1.7. Provided the conditions set forth in Section 6.2 are satisfied,
total Revolver Commitments shall be increased by the requested amount (or such
lesser amount committed by any Lender or Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent. Agent, Borrowers, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of Revolver
Commitments. On the effective date of an increase, all outstanding Revolver
Loans, LC Obligations and other exposures under the Revolver Commitments shall
be reallocated among Lenders, and settled by Agent if necessary, in accordance
with Lenders’ adjusted shares of such Commitments.


32

--------------------------------------------------------------------------------







2.2[Intentionally Omitted].


2.3Letter of Credit Facility.


2.3.1Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
from time to time until 30 days prior to the earlier of the Revolver Termination
Date or the Commitment Termination Date, on the terms set forth herein,
including the following:


(a)Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each of the LC Conditions is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that one or more of the LC
Conditions has not been satisfied, Issuing Bank shall not issue the requested
Letter of Credit. Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.


(b)Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
may be required at the discretion of Issuing Bank.


(c)Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary except for errors by the Issuing Bank in payment or
honoring of any draws thereupon due to its gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction. In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any LC Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any LC Documents; the form,
validity, sufficiency, accuracy, genuineness or legal effect of any LC Documents
or of any endorsements thereon; the time, place, manner or order in which
shipment of goods is made; partial or incomplete shipment of, or failure to
ship, any goods referred to in a Letter of Credit or LC Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.


33

--------------------------------------------------------------------------------







(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.


2.3.2Reimbursement; Participations.
 
(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the day after the Reimbursement
Date until payment by Borrowers. The obligation of Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans in an amount necessary to pay all amounts due Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.


(b)Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.


34

--------------------------------------------------------------------------------







(c)The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Borrower may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Borrower. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Borrower.


(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions from Required Lenders.


2.3.3Cash Collateral. If any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding at any time (a) that an Event of Default
exists, (b) that Availability is less than zero, (c) after the Commitment
Termination Date, or (d) within 10 Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrowers shall, on
demand, in writing, by Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender. If Borrowers fail
to provide any Cash Collateral as required hereunder, Lenders may (and shall
upon direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).


2.3.4Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. On and after the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrower Agent.


35

--------------------------------------------------------------------------------







SECTION3. INTEREST, FEES AND CHARGES


3.1Interest.


3.1.1Rates and Payment of Interest.


(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.


(b)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default, but only for as long as it continues, if Agent or
Required Lenders in their discretion so elect, Obligations shall bear interest
at the Default Rate (whether before or after any judgment).


(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. If a Loan is repaid on the
same day made, one day’s interest shall accrue. Interest accrued on the Loans
shall be due and payable in arrears, (i) for each Base Rate Loan, on the first
day of each month; (ii) for each LIBOR Loan, on the last day of each Interest
Period relating to such LIBOR Loan; provided, however, if the Interest Period on
a Loan is six (6) months, then interest shall be paid three (3) months after the
Loan is made and on the last day of the Interest Period; (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iv) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand, in writing.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand, in writing.


3.1.2Application of LIBOR to Outstanding Loans.


(a)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.


(b)Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans effective on the last day such Interest Period.




36

--------------------------------------------------------------------------------





3.1.3Interest Periods. In connection with making, converting or continuing any
LIBOR Loans, Borrowers shall select an interest period (“Interest Period”) to
apply to such Loans, which Interest Period shall be one month, two months, three
months or six months; provided, however, that:


(a)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;


(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and


(c)no Interest Period shall extend beyond the Revolver Termination Date.


3.1.4Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
eurodollar market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.


3.2Fees.


3.2.1Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Revolver Commitments exceed the average daily outstanding balance of Revolver
Loans (excluding Swingline Loans) and stated amount of Letters of Credit during
any month. Such fee shall be payable in arrears, on the first day of each Fiscal
Quarter and on the Commitment Termination Date.


3.2.2LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily stated amount of Letters of Credit, which fee
shall be calculated and payable quarterly in arrears, on the first day of each
Fiscal Quarter; (b) to Agent, for its own account, a fronting fee equal to
0.125% per annum computed on the stated amount of each Letter of Credit, which
fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; and (c) to Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During an Event of Default, the fee payable under clause (a)
shall be increased by 2% per annum.


3.2.3[Intentionally Omitted].


37

--------------------------------------------------------------------------------







3.2.4Fee Letters. Borrowers shall pay all fees set forth in the Agent Fee Letter
and any other fee letter executed in connection with this Agreement.


3.3Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, except that for purposes
of any Base Rate Loan interest shall be calculated on the basis of a year of
365/366 days. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error; provided that Agent shall, upon a written request of Borrower
Agent, deliver to Borrower Agent a statement showing the computations or
calculations used by Agent in determining any such fee, interest amount, or
interest rate. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate. Notwithstanding anything
set forth in this Section 3.3 to the contrary, any Lender that shall have a
Change of Law (solely for purposes hereof, “Change of Law” shall be a Change of
Law as defined in clause (c) of the definition thereof, without having the force
of law) imposed upon it that shall, in the reasonable determination of such
Lender, result in any payment amounts owing by Borrowers to such Lender pursuant
to Sections 3.7 or 3.9, such Lender shall give Borrower Agent prior written
notice of the implementation of such Change in Law. Borrower shall then have the
right to remove such Lender, as permitted pursuant to Section 13.4, prior to the
implementation of such Change in Law. Otherwise, Borrower shall make any amounts
payable therefrom as set forth in this Section 3.3 and either Section 3.7 or
3.9, as applicable.


3.4Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; (c) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, and
(d) subject to the limits of Section 10.1.1(b), each inspection, audit or
appraisal with respect to any Borrower or Collateral, whether prepared by
Agent’s personnel or a third party. All legal, accounting and consulting fees
shall be charged to Borrowers by Agent’s professionals based on actual time
expended and charged-out at their then applicable hourly rates for like matters,
regardless of any reduced or alternative fee billing arrangements that Agent,
any Lender or any of their Affiliates may have with such professionals with
respect to this or any other transaction. Borrowers acknowledge that counsel may
provide Agent with a benefit, such as a discount, credit or other accommodation,
based on counsel’s overall relationship with Agent, including fees paid
hereunder. If, for any reason (including inaccurate reporting on financial
statements or a Borrowing Base Certificate), it is determined that a higher or
lower Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and (i) if a
higher Applicable Margin should have applied, then Borrowers shall immediately
pay to Agent, for the Pro Rata benefit of Lenders, an amount equal to the
difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid or (ii) if a lower Applicable
Margin should have applied, Agent shall establish a credit for Borrowers in an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper Applicable Margin and the amount actually
paid to Lenders (but only so long as each such Lender’s


38

--------------------------------------------------------------------------------





Revolver Commitment has not changed during such applicable period). All amounts
payable by Borrowers under this Section shall be due on demand, in writing, from
Agent.


3.5Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent and so long as
such circumstance shall continue, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist (such period, a “LIBOR Unavailability
Period”). Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans (other
than a Base Rate Loan based on LIBOR), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted. The
foregoing shall not affect any Lender’s ability to make Base Rate Loans as to
which the interest rate is not determined with reference to LIBOR.


3.6Inability to Determine Rates. If Required Lenders notify Agent in connection
with a request for a Borrowing of, or conversion to or continuation of, a LIBOR
Loan, that they have reasonably determined that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or continue LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice (such period, a “LIBOR Unavailability
Period”). Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Base Rate Loan
(as to which the interest rate is not determined with reference to LIBOR).


39

--------------------------------------------------------------------------------







3.7Increased Costs; Capital Adequacy.


3.7.1Change in Law. If any Change in Law shall:


(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;


(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or


(c)impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment; and the result thereof shall be
to increase the cost to such Lender of making or maintaining any Loan or
Commitment, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank (which, subject to Section 3.3, such
request shall be accompanied by, if requested in writing by the Borrower Agent,
a statement setting forth the basis for such request), Borrowers will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.


3.7.2Capital Adequacy. If any Lender or Issuing Bank determines that any Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s, Issuing Bank’s or holding company’s capital as a consequence
of this Agreement, or such Lender’s or Issuing Bank’s Commitments, Loans,
Letters of Credit or participations in LC Obligations, to a level below that
which such Lender, Issuing Bank or holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s, Issuing Bank’s and
holding company’s policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank upon such Lender’s or
Issuing Bank’s request which request, subject to Section 3.3, shall be
accompanied by, if requested in writing by the Borrower Agent, a calculation of
the amount thereof in reasonable detail, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered.
3.7.3Compensation. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


40

--------------------------------------------------------------------------------







3.8Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. In
addition, each Lender agrees as soon as practicable after it becomes aware of
any circumstances prompting the giving of notice under Section 3.5 or a request
for payment from Borrowers under Section 3.7 or 3.9, that such Lender shall use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable by Borrowers pursuant thereto and shall instruct Agent to revoke the
notice or suspend Borrowers’ payment/compensation as soon as possible after the
circumstance giving rise thereto shall cease or pass with respect to such
Lender.


3.9Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to Agent, upon notice to Borrower Agent from Agent and subject to
Section 3.3, if requested in writing by the Borrower Agent, accompanied by a
statement setting forth the basis for the amount being claimed, its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
any interbank or offshore Dollar market to fund any LIBOR Loan, but this Section
shall apply as if each Lender had purchased such deposits.


3.10Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“Maximum Rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the Maximum Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.


41

--------------------------------------------------------------------------------







SECTION4. LOAN ADMINISTRATION


4.1Manner of Borrowing and Funding Revolver Loans.


4.1.1Notice of Borrowing.


(a)Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 12:00 noon (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 12:00 noon shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).


(b)Unless payment is otherwise timely made by Borrowers (when due) any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Revolver Loans
shall be disbursed as direct payment of the relevant Obligation. In addition,
Agent may, at its option, charge such Obligations against any operating,
investment or other account of a Borrower maintained with Agent or any of its
Affiliates.


(c)If Borrowers maintain any disbursement account with Agent or any Affiliate of
Agent, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request for a Base Rate
Loan on the date of such presentation, in the amount of the Payment Item. The
proceeds of such Revolver Loan may be disbursed directly to the disbursement
account.
4.1.2Fundings by Lenders. Each Lender shall (by making its funds available in
accordance with the Notice of Borrowing) timely honor its Revolver Commitment by
advancing its Pro Rata share of each Borrowing of Revolver Loans that is
properly requested hereunder. Except for Borrowings to be made as Swingline
Loans, Agent shall endeavor to notify Lenders of each Notice of Borrowing (or
deemed request for a Borrowing) by 1:00 p.m. on the proposed funding date for
Base Rate Loans or by 3:00 p.m. at least two Business Days before any proposed
funding of LIBOR Loans. Each Lender shall fund to Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:30 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from Lenders, Agent shall disburse the proceeds of
the Revolver Loans as directed by Borrower Agent. Unless Agent shall have
received (in sufficient time to act) written notice from a Lender that it does
not intend to fund its Pro Rata share of a Borrowing, Agent may assume that such
Lender has deposited or promptly will deposit its share with Agent, and Agent
may disburse a corresponding amount to Borrowers. If a Lender’s share of any
Borrowing or of any settlement pursuant to Section 4.1.3(b) is not received by
Agent, then Borrowers agree to repay to Agent on demand, in writing, the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing. If the timing of the wire
transfers from Lenders leads to a situation where although the Lenders wire the
funds at 2:30 p.m. on any given Business Day, those funds are not available to
Borrower until the following Business Day, then Borrower Agent may consider
using a 1:00 p.m. time cut off for the wire


42

--------------------------------------------------------------------------------





transfer; provided that, the Borrower Agent provides its Notice of Borrowing at
least one hour prior to the required time of notice normally required hereunder.
4.1.3Swingline Loans; Settlement.
(a)Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $10,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account prior to its
settlement among Lenders. After settlement, payment on what was prior thereto a
Swingline Loan, but upon settlement becomes a Base Rate Loan, shall be made for
the Pro Rata benefit of Lenders. The obligation of Borrowers to repay Swingline
Loans shall be evidenced by the records of Agent and need not be evidenced by
any promissory note.
(b)Settlement of Swingline Loans and other Revolver Loans among Lenders and
Agent shall take place on a date determined from time to time by Agent (but at
least weekly), in accordance with the Settlement Report delivered by Agent to
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Revolver Loans to Swingline Loans, regardless of any designation by Borrower or
any provision herein to the contrary. Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among Lenders hereunder, then each Lender
shall be deemed to have purchased from Agent a Pro Rata participation in such
Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor.
4.1.4Notices. Borrowers may request, convert or continue Loans, select interest
rates, Interest Periods, Type of Loan and transfer funds based on telephonic or
e-mailed instructions to Agent. Borrowers shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a Person authorized to give such instructions on a
Borrower’s behalf.


43

--------------------------------------------------------------------------------







4.2Defaulting Lender.
4.2.1Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, Agent
may exclude the Commitments and Loans of any Defaulting Lender(s) from the
calculation of Pro Rata shares. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).
4.2.2Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are reallocated
to other Lenders, fees attributable to such LC Obligations under Section 3.2.2
shall be paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated. Subject to Section 14.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any
non-defaulting Lender hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-defaulting Lender as a result of such non-defaulting Lender’s increased
exposure following such reallocation.
4.2.3Cure. Borrowers, Agent and Issuing Bank may agree in writing that a Lender
is no longer a Defaulting Lender. At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares. Unless expressly agreed to by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.
4.3Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $100,000 in excess thereof. No more than 8 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same
Interest Periods and beginning on the same date shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof telephonically or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.


44

--------------------------------------------------------------------------------







4.4Borrower Agent. Each Borrower hereby designates Titan International
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Loans and Letters of Credit, designation
of interest rates, Interest Periods, Types of Loans, delivery or receipt of
communications, preparation and delivery of Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of Borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.
4.5One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each other Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Obligations jointly or severally owed by such Borrower.
4.6Effect of Termination. On the Commitment Termination Date, the Obligations
shall be immediately due and payable, and any Lender may terminate its and its
Affiliates’ Bank Products (including, only with the consent of Agent, any Cash
Management Services). Until Full Payment of the Obligations, all undertakings of
Borrowers contained in the Loan Documents shall continue, and Agent shall retain
its Liens in the Collateral and all of its rights and remedies under the Loan
Documents. Agent shall not be required to terminate its Liens unless it receives
Cash Collateral or a written agreement, in each case satisfactory to it,
protecting Agent and Lenders from the dishonor or return of any Payment Items
previously applied to the Obligations. Section 5.5, this Section, and each
indemnity or waiver given by a Borrower or Lender in any Loan Document
(including those set forth in Sections 5.9.2, 5.10.3, 12.6 and 14.2), shall
survive Full Payment of the Obligations for the applicable statutes of
limitation periods with respect thereto.
SECTION5. PAYMENTS
5.1General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Borrowers may prepay Base Rate Loans with same
day notice. Borrowers may prepay LIBOR Loans upon three Business Days’ prior
written notice to Agent. Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9.
Borrowers agree that Agent shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against the Obligations, in such
manner as Agent deems advisable, but whenever possible, any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans. All payments
by a Borrower shall be made to Agent except for payments in discharge of amounts
due a specific Lender to the extent expressly set forth and permitted herein, in
which instance payment shall be made by such Borrower directly to the Lender to
which such payment is due or owed.


45

--------------------------------------------------------------------------------





5.2Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium. If
any Asset Disposition includes the disposition of Accounts or Inventory, then
Net Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the Borrowing Base upon giving effect to such
disposition, shall be applied to the Revolver Loans. Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrowers shall, on the sooner
of Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Borrowing Base.
5.3Mandatory Prepayments.
(a)During any Dominion Trigger Period, all funds deposited into any Dominion
Account shall automatically be dispersed to repay the outstanding Revolving
Loans (for the avoidance of doubt, it being understood and agreed that, after
such repayment and subject to the other terms herein, Borrowers may reborrow
hereunder in accordance with the terms herein);
(b)Concurrently with the receipt by any Borrower of any net cash proceeds from
any Asset Disposition of any Collateral (other than with respect to a Permitted
Asset Disposition), in an amount equal to 100% of such Asset Disposition;
(c)Concurrently with the receipt of any proceeds of insurance paid in respect of
any Collateral, Borrowers shall prepay Revolver Loans in an amount equal to such
proceeds, subject to Section 8.6.2;
(d)Concurrently with the receipt of any net cash proceeds from the issuance of
any Debt of any Borrower (excluding Debt permitted by Section 10.2.1) in an
amount equal to 100% of such net cash proceeds to the extent not used for
Acquisitions by a Borrower consummated within one hundred eighty (180) days
thereafter.
(e)Concurrently with any issuance of Equity Interests by a Borrower (excluding
any issuance of Equity Interests; (w) in connection with a Permitted
Acquisition; (x) pursuant to any employee or director option program, benefit
plan or compensation program; (y) by a Subsidiary to Titan International or
another Subsidiary to Titan International or another Subsidiary or (z) if waived
by the Required Lenders, in connection with a Change of Control of any
Borrower), Borrowers shall prepay Revolver Loans in an amount equal to the net
proceeds of such issuance (except to the extent that such proceeds are intended
to be, and in fact are, reinvested within 180 days from such date of issuance).


46

--------------------------------------------------------------------------------







5.4Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand, in
writing, by Agent.
5.5Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Borrower or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
5.6Application and Allocation of Payments.
5.6.1Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Agent in its discretion.
5.6.2Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Borrowers, realization on
Collateral, setoff or otherwise, shall be allocated as follows:
(a)first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
(b)second, to all amounts owing to Agent on Swingline Loans;
(c)third, (i) to all amounts owing to Issuing Bank and (ii) to all Obligations
constituting fees (other than Secured Bank Product Obligations);
(d)fourth, to all Obligations constituting interest (other than Secured Bank
Product Obligations);
(e)fifth, (i) to Cash Collateralization of LC Obligations, (ii) to all Loans and
(iii) to Secured Bank Product Obligations arising under Hedge Agreements
(including Cash Collateralization thereof), in each case solely with respect to
clause (iii), up to the amount of Availability Reserves existing therefor;
(f)sixth, to all other Secured Bank Product Obligations; and
(g)last, to all remaining Obligations.


47

--------------------------------------------------------------------------------







Amounts shall be applied to payment of each category of Obligations only after
Full Payment of all preceding categories. If amounts are insufficient to satisfy
a category, Obligations in the category shall be paid on a pro rata basis.
Amounts distributed with respect to any Secured Bank Product Obligations shall
be calculated using the methodology reported to Agent for such Obligations (but
no greater than the maximum amount reported to Agent). Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligations and
may request a reasonably detailed calculation thereof from the applicable
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement among them
without the consent of any Borrower. This Section is not for the benefit of or
enforceable by any Borrower, and each Borrower irrevocably waives the right to
direct the application of any payments or Collateral proceeds subject to this
Section.
5.6.3Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return such amount to Agent).
5.7Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Dominion Trigger Period. If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.
5.8Account Stated. The Agent shall maintain in accordance with its usual and
customary practices account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.9Taxes.
5.9.1Payments Free of Taxes. All payments by Borrowers of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Borrower or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.10 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority. If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrowers shall be increased so that Agent, Lender or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.


48

--------------------------------------------------------------------------------





5.9.2Payment. Borrowers shall indemnify, hold harmless and reimburse (within 10
days after demand therefor) Agent, Lenders and Issuing Bank for any Indemnified
Taxes or Other Taxes (including those attributable to amounts payable under this
Section) withheld or deducted by any Borrower or Agent, or paid by Agent, any
Lender or Issuing Bank, with respect to any Obligations, Letters of Credit or
Loan Documents, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all penalties, interest and reasonable
expenses relating thereto, as well as any amount that a Lender or Issuing Bank
fails to pay indefeasibly to Agent under Section 5.10. A certificate as to the
amount of any such payment or liability delivered to Borrower Agent by Agent, or
by a Lender or Issuing Bank (with a copy to Agent), shall be conclusive, absent
manifest error. As soon as practicable after any payment of Taxes by a Borrower,
Borrower Agent shall deliver to Agent a receipt from the Governmental Authority
or other evidence of payment satisfactory to Agent.
5.10Lender Tax Information.
5.10.1Status of Lenders. Each Lender shall deliver documentation and information
to Agent and Borrower Agent, at the times and in form required by Applicable Law
or reasonably requested by Agent or Borrower Agent, sufficient to permit Agent
or Borrowers to determine (a) whether or not payments made with respect to
Obligations are subject to Taxes, (b) if applicable, the required rate of
withholding or deduction, and (c) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes for such payments or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
5.10.2Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent, on
the Closing Date or on or prior to the date such Person becomes a Lender, IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.


49

--------------------------------------------------------------------------------







5.10.3Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction. Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
5.11Nature and Extent of Each Borrower’s Liability.
5.11.1Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely obligated to Agent and Lenders for the
prompt payment and performance of, all Obligations and all agreements of
Borrowers under the Loan Documents. Each Borrower agrees that its obligations
hereunder shall not be discharged until Full Payment of the Obligations, and
such Obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement related thereto which any Borrower is or may
become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section) or any other Loan Document, or any waiver,
consent or indulgence of any kind by Agent or any Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Borrower; (e) any election by Agent or any Lender in an Insolvency Proceeding
for the application of Section 1111(b)(2) of the Bankruptcy Code; (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any Lender against any Borrower for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.
5.11.2Waivers. Agent and Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid all or a portion of the Obligations at any foreclosure,
trustee or other sale, including any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale completed in accordance with
Applicable Law, whether Agent or any other Person is the successful bidder,
shall be


50

--------------------------------------------------------------------------------





conclusively deemed to be the fair market value of the Collateral (other than a
private sale where Agent was the successful bidder, which shall be prima facie
evidence of such fair market value of the Collateral), and the difference
between such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be (other than a private sale where Agent was the
successful bidder, which shall be prima facie evidence of) the amount of the
Obligations owing by the Borrowers under this Section 5.11.
5.11.3Extent of Liability; Contribution. Nothing contained in this Section 5.11
shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), LC Obligations relating to Letters of Credit issued to support such
Borrower’s business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.
5.11.4Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request. Each Borrower shall receive substantial direct and indirect
benefit from the consolidation of the credit facility of Borrowers. All of the
Borrowers acknowledge and agree that Agent’s and Lenders’ willingness to extend
credit to Borrowers and to administer the Collateral on a combined basis is
conditioned on the foregoing agreement of the Borrowers to be jointly and
severally liable therefor.
5.11.5Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Borrower, howsoever arising, to the Full Payment of all Obligations.
SECTION6. CONDITIONS PRECEDENT
6.1Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:


51

--------------------------------------------------------------------------------







(a)Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Borrower shall be in compliance with
all terms thereof.
(b)Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
(c)Agent shall have received duly executed agreements establishing each Dominion
Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.
(d)Agent shall have received certificates, in form and substance satisfactory to
it, from a knowledgeable Senior Officer of each Borrower certifying that, after
giving effect to the initial Loans and transactions hereunder, (i) no Default or
Event of Default exists; (ii) the representations and warranties set forth in
Section 9 are true and correct; and (iii) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.
(e)Agent shall have received a certificate of a duly authorized officer of each
Borrower, certifying (i) that attached copies of such Borrower’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Borrower in
writing.
(f)Agent shall have received a written opinion of Schmiedeskamp, Robertson,
Neu & Mitchell LLP, in form and substance satisfactory to Agent.
(g)Agent shall have received good standing certificates for each Borrower,
issued by the Secretary of State or other appropriate official of such
Borrower’s jurisdiction of organization and each jurisdiction where such
Borrower’s conduct of business or ownership of Property necessitates
qualification.
(h)Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by Borrower (including without limitation the
policy with respect to the Inventory associated with Heidtman Steel and Hagerty
Steel & Aluminum), together with endorsements naming Agent as loss payee on
insurance covering the Collateral and additional insured, all in compliance with
the Loan Documents and in form and substance satisfactory to Agent in its
discretion.
(i)No material adverse change has occurred (i) in the financial condition of any
Borrower since December 31, 2015; or (ii) in the quality, quantity or value of
any Collateral since December 31, 2016.
(j)Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
(k)Agent shall have received a Borrowing Base Certificate prepared as of
December 31, 2016.


52

--------------------------------------------------------------------------------





(l)Borrowers shall have provided satisfactory evidence that no action, suit,
investigation, litigation or proceeding shall be pending or threatened in any
court or before any arbitrator or governmental instrumentality that in Agent’s
discretion (i) could reasonably be expected to result in a Material Adverse
Effect; or (ii) could reasonably be expected to materially and adversely affect
this Agreement or the transactions contemplated hereby.
(m)Agent shall have received evidence of the payment in full and cancellation of
the Borrowers’ existing credit facility, including terminations of UCC financing
statements filed in connection with the Existing Credit Agreement and other
evidence of Lien releases and other related matters on terms acceptable to the
Administrative Agent; provided, however, that the Existing Letter of Credit and
Obligations relating to existing Cash Management Services rendered by Bank of
America, N.A. do not need to be, nor shall it be, terminated on the Closing
Date, but rather, it shall continue and remain in full force and effect in
accordance with its terms.
(n)Agent shall have received a fully executed termination letter with respect to
each deposit account control agreement entered into in connection with the
Original Credit Agreement from each Exiting Lender.
(o)Agent shall be satisfied that after giving effect to (i) the initial
Borrowing hereunder, (ii) consummation of the transactions contemplated hereof
and payment of all fees and expenses in connection therewith and (iii) any
payables stretched beyond their customary payment practices, Availability shall
be at least $7,500,000.
(p)(A) audited financial statements of Titan International and its Subsidiaries
for each of the three fiscal years immediately preceding the Closing Date,
(B) unaudited interim Titan Financial Statements as of September 30, 2016 and
(C) financial projections of Titan International and its Subsidiaries for the
next five (5) fiscal years.
6.2Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, on or after the Closing Date, unless the following conditions are
satisfied:
(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(b)The representations and warranties of each Borrower in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
(c)All conditions precedent in any other Loan Document shall be satisfied;


53

--------------------------------------------------------------------------------







(d)No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
(e)With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
SECTION7.
COLLATERAL

7.1Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing Lien upon the following Property of such Borrower,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:
(a)all Accounts;
(b)all Inventory;
(c)all Deposit Accounts into which any proceeds of Accounts or Inventory are
deposited (including all cash and other funds on deposit therein);
(d)solely to the extent evidencing, governing, securing, arising out of, or
otherwise related to Accounts and Inventory:
(i)all Instruments, Chattel Paper, including electronic chattel paper, and other
contracts;
(ii)all guarantees, letters of credit, Letter-of-Credit Rights, Supporting
Obligations, security and other credit enhancements;
(iii)all claims and causes of action (including without limitation Commercial
Tort Claims);
(iv)all Documents;
(v)all General Intangibles (other than Intellectual Property);


54

--------------------------------------------------------------------------------







(vi)all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
(vii)all indebtedness owed to Borrowers or any of their Domestic Subsidiaries
that arises from advances from the Lenders and any notes or other Instruments
evidencing the same;
(e)all substitutions, replacements, accessions, products or proceeds (including
without limitation, insurance proceeds) arising out of or relating to the
foregoing clauses (a)-(d); and
(f)all books and records arising out or relating to the foregoing
clauses (a)‑(e).
7.2Lien on Deposit Accounts; Cash Collateral.
7.2.1Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent a continuing Lien upon all
amounts credited to any Deposit Account of such Borrower, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. Each Borrower hereby authorizes and directs each bank or other depository
to deliver to Agent, upon request during a Dominion Trigger Period, all balances
in any Deposit Account maintained by such Borrower, without inquiry into the
authority or right of Agent to make such request.
7.2.2Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Borrowers, as long as no Event of Default exists), but
Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Borrower, and shall have no responsibility for any investment
or loss, unless determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of Agent. Each Borrower hereby grants to Agent, as security for the Obligations,
a Lien in all Cash Collateral held from time to time and all proceeds thereof,
whether held in a Cash Collateral Account or otherwise. Agent may apply Cash
Collateral to the payment of Obligations as they become due, in such order as
Agent may elect; provided, that during the term of this Agreement Cash
Collateral received pursuant to Section 2.3.3 may only be applied to the payment
of Obligations while a Default or Event of Default exists. Each Cash Collateral
Account and all Cash Collateral shall be under the sole dominion and control of
Agent, and no Borrower or other Person shall have any right to any Cash
Collateral, until Full Payment of all Obligations.
7.3[Intentionally Omitted].
7.4Other Collateral.
7.4.1Commercial Tort Claims. Borrowers shall promptly notify Agent in writing if
any Borrower has a Commercial Tort Claim related to any Collateral (other than,
as long as no Default or Event of Default exists, such a Commercial Tort Claim
for less than $100,000), shall promptly amend Schedule 9.1.16 to include such
claim, and shall take such actions as Agent deems appropriate to subject such
claim to a duly perfected, first priority Lien in favor of Agent. For the
avoidance of doubt, (a) so long as no Dominion Trigger Period is in effect, the
Borrowers shall retain any proceeds received from the resolution of a Commercial
Tort Claim and (b) Agent shall release any Lien granted in favor of Agent with
respect to a Commercial Tort Claim upon receipt of evidence that such claim has
been extinguished.


55

--------------------------------------------------------------------------------





7.4.2Certain After-Acquired Collateral. Borrowers shall promptly notify Agent in
writing if, after the Closing Date, any Borrower obtains any interest in any
Deposit Accounts, Chattel Paper, Documents, Instruments, or Letter-of-Credit
Rights, in each case, relating to the Collateral, and, upon Agent’s request,
shall promptly take such actions as Agent deems appropriate to effect Agent’s
duly perfected, first priority Lien upon such Collateral, including obtaining
any appropriate possession, control agreement (other than with respect to all
Excluded Deposit Accounts) or Lien Waiver. If any Collateral is in the
possession of a third party, at Agent’s request, the applicable Borrower shall
obtain an acknowledgment that such third party holds the Collateral for the
benefit of Agent.
7.5No Assumption of Liability. The Lien on Collateral granted hereunder is given
as security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of any Borrower relating to any Collateral.
7.6Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Borrower authorizes Agent to file any financing statement covering the
Collateral of such Borrower, and ratifies any action taken by Agent before the
Closing Date to effect or perfect its Lien on any Collateral.
SECTION8. COLLATERAL ADMINISTRATION
8.1Borrowing Base Certificates. By the 15th day of the month following the end
of each Fiscal Quarter Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of the just ended Fiscal Quarter or, after an Event of
Default, at such other times as Agent may request; provided, that at any time
Borrowings are outstanding, Agent may require, upon prior notice to Borrower
Agent, that Borrowers shall deliver to Agent by the 15th day of each month
following the end of the prior month a Borrowing Base Certificate prepared as of
the close of business for the month just ended; provided, further, that, during
any Reporting Trigger Period, Borrowers shall deliver to Agent by the third
Business Day of each week following the end of the prior week a Borrowing Base
Certificate prepared as of the close of business for the week just ended. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower Agent and certified by a Senior Officer; provided that Agent
may from time to time in its Permitted Discretion review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in quality, mix and other factors
(but excluding Dilution, Shrink or other components of the Availability Reserve)
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve; provided, further that, if Agent shall make any such adjustment to any
such calculation Agent shall provide Borrower Agent with a statement setting
forth the basis for such adjustment.


56

--------------------------------------------------------------------------------







8.2Administration of Accounts.
8.2.1Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent, on each date that a Borrowing Base
Certificate is due to be delivered pursuant to Section 8.1, sales, collection,
and, if requested by Agent to the extent that there are any variances between
the detailed aged trial balances and the Borrowers’ Financial Statements or
general ledger, reconciliation reports in form satisfactory to Agent, and a
detailed aged trial balance of all Accounts as of the end of the preceding month
or Fiscal Quarter, as applicable, containing such information and documentation
consistent with Borrowers’ past practices; provided, however, if a Reporting
Trigger Period exists, such aged trial balance shall, to the extent it does not
already do so, specify each Account’s Account Debtor name and address, amount,
invoice date and due date, show any discount, allowance, credit, authorized
return or dispute, and include such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request. If Accounts in an
aggregate face amount of $5,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.
8.2.2Taxes. If an Account of any Borrower includes a charge for any Taxes, Agent
is authorized, in its discretion to the extent Borrowers have not done so or are
not Properly Contesting such Tax, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, however, that neither Agent nor Lenders shall be liable for any Taxes
that may be due from Borrowers or with respect to any Collateral.
8.2.3Account Verification. Agent shall have the right at any time, (i) whether
or not a Default or Event of Default exists, in the name of any Borrower or
(ii) solely while a Default or Event of Default exists, in the name of Agent or
any designee of Agent, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Borrowers
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.
8.2.4Maintenance of Dominion Account. Each Borrower shall maintain each of its
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Each Borrower shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Dominion Trigger Period, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving offset rights of such servicer or bank, except for customary
administrative charges. If a Dominion Account is not maintained with BMO then so
long as BMO is a Lender hereunder, Agent may, during any Dominion Trigger
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with BMO. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.


57

--------------------------------------------------------------------------------







8.2.5Proceeds of Collateral. Each Borrower shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account.
8.3Administration of Inventory.
8.3.1Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent on each date that a Borrowing Base
Certificate is due to be delivered pursuant to Section 8.1, inventory reports
and, if requested by Agent to the extent that there are any variances between
the inventory reports and the Borrowers’ Financial Statements or general ledger,
reconciliation reports in form satisfactory to Agent. Each Borrower shall
conduct a physical inventory at least once per calendar year or, for any
calendar year in which a Reporting Trigger Period has occurred, two times per
calendar year (and, in any event, on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request in its Permitted Discretion. Agent
may participate in and observe each physical count (Agent’s charges, costs and
expenses reimbursed to the extent permitted pursuant to Section 10.1.1(b)).
8.3.2Returns of Inventory. No Borrower shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default, Event of Default
or Overadvance exists or would result therefrom; (c) Agent is promptly notified
if the aggregate Value of all Inventory returned in any month exceeds
$15,000,000; and (d) any payment received by a Borrower for returned Inventory
is used to purchase replacement Inventory for that Inventory returned or such
payment is deposited in a Deposit Account.
8.3.3Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
Borrowers shall use, store and maintain all Inventory, in accordance with
applicable standards of any insurance and in conformity with all Applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations leased where any Collateral is located.
8.4[Intentionally Omitted].
8.5Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Each Borrower
shall take all actions necessary to establish Agent’s control of each such
Deposit Account (other than a Deposit Account exclusively used for payroll,
payroll taxes or employee benefits, or an account containing not more than
$100,000 at any time, all such accounts being “Excluded Deposit Accounts”). A
Borrower shall be the sole account holder of each Deposit Account and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein. Each Borrower shall promptly notify Agent of
any opening or closing of a Deposit Account (other than any Excluded Deposit
Accounts) and, with the consent of Agent, will amend Schedule 8.5 to reflect
same.


58

--------------------------------------------------------------------------------





8.6General Provisions.
8.6.1Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States or Canada, upon 10
Business Days prior written notice to Agent.
8.6.2Insurance of Collateral.
(a)Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A-VII, unless otherwise approved by Agent) satisfactory to
Agent. All proceeds under each policy related to Collateral shall be payable to
Borrower Agent, subject to clause (b) below and Section 5.3(c). From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies. Unless Agent shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Agent as Lenders’
loss payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Borrower fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor. While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim, and, subject to clause (b) below and
Section 5.3(c), the proceeds will be delivered to Borrower Agent. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.
(b)After and for so long as a Dominion Trigger Period exists, any proceeds of
insurance (other than proceeds from workers’ compensation or D&O insurance)
arising from or related to any Collateral shall be paid to Agent. Any such
proceeds shall be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding.
8.6.3Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Borrowers. Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.


59

--------------------------------------------------------------------------------







8.6.4Defense of Title. Each Borrower shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.
8.7Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, during an Event of Default, without notice and in
either its or a Borrower’s name, but at the cost and expense of Borrowers:
(i) endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; (ii) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(iii) settle, adjust, modify, compromise, discharge or release any Accounts or
other Collateral, or any legal proceedings brought to collect Accounts or
Collateral; (iv) sell or assign any Accounts and other Collateral upon such
terms, for such amounts and at such times as Agent deems advisable; (v) collect,
liquidate and receive balances in Deposit Accounts or investment accounts
consisting of Collateral, and take control, in any manner, of proceeds of
Collateral; (vi) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vii) receive, open and
dispose of mail addressed to a Borrower (which Agent shall use commercially
reasonable efforts to limit to mail relating to the Collateral), and notify
postal authorities to deliver any such mail to an address designated by Agent;
(viii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(ix) use a Borrower’s stationery and sign its name to verifications of Accounts
and notices to Account Debtors; (x) use information contained in any data
processing, electronic or information systems relating to Collateral; (xi) make
and adjust claims under insurance policies related to Collateral; (xii) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which a Borrower is a
beneficiary; and (xiii) take all other actions as Agent deems appropriate to
fulfill any Borrower’s obligations under the Loan Documents.
SECTION9.
REPRESENTATIONS AND WARRANTIES

9.1General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:
9.1.1.Organization and Qualification. Each Borrower and its Domestic
Subsidiaries are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Each Borrower and its Domestic
Subsidiaries are duly qualified, authorized to do business and in good standing
as a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect. No Borrower nor,
as of the Closing Date, any Lender is an EEA Financial Institution.


60

--------------------------------------------------------------------------------







9.1.2.Power and Authority. Each Borrower is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Borrower, except those already obtained; (b) contravene the Organic Documents of
any Borrower; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Borrower’s Property.
9.1.3.Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Borrower party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
9.1.4.Capital Structure. Schedule 9.1.4(a) shows, for each Borrower and, as of
the Closing Date, each Borrower’s Domestic Subsidiaries, if any, its name,
jurisdiction of organization, authorized and issued Equity Interests, the
holders of its Equity Interests (except for in the case of Titan International),
and agreements binding on such holders with respect to such Equity Interests.
Each Borrower has good title to its Equity Interests in its Domestic
Subsidiaries, and all such Equity Interests are duly issued, fully paid and
non-assessable. Except as provided in or as a result of Borrowers’ Stock Option
Plans set forth on Schedule 9.1.4(b), there are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower or its Domestic Subsidiaries.
9.1.5.Title to Properties; Priority of Liens. Each Borrower has (i) (a) good and
marketable title to (or valid leasehold interests in) all of its Real Estate and
(b) good title to all of its Property (other than Collateral), except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (ii) good title to all of its Collateral, including
all Collateral reflected in any financial statements delivered to Agent or
Lenders, in each case, i.e., (i) - (ii), free of Liens except Permitted Liens.
Each Borrower has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Collateral, other than Permitted Liens. All Liens of Agent
in the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over Agent’s Liens.
9.1.6.Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Each Borrower warrants, with respect to each Account at the time it is
shown as an Eligible Account in a Borrowing Base Certificate, that:
(a)it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;


61

--------------------------------------------------------------------------------







(b)it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c)it is for a sum certain, maturing as stated in the invoice covering such sale
or rendition of services, a copy of which is available to Agent on request;
(d)it is not subject to any known offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(e)no purchase order, agreement, document or Applicable Law restricts assignment
of the Account to Agent (regardless of whether, under the UCC, the restriction
is ineffective), and the applicable Borrower is the sole payee or remittance
party shown on the invoice;
(f)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
(g)to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened, in writing, or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
9.1.7.Financial Statements. The (i) consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Titan International
and its Subsidiaries (“Titan’s Financial Statements”) and (ii) the consolidated
balance sheet and related statements of income and cash flow of Titan
International and its Domestic Subsidiaries (excluding its Foreign Subsidiaries)
(the “Borrowers’ Financial Statements”) that have been and are hereafter
delivered to Agent, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Titan and its Subsidiaries or
the Borrowers and their Domestic Subsidiaries (excluding their Foreign
Subsidiaries), as the case may be, at the dates and for the periods indicated,
subject, in the case of the unaudited statements, to the absence of footnotes
and to normal year-end adjustments. All projections delivered from time to time
to Agent have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time. Lenders acknowledge that such
projections are subject to a number of risks and uncertainties which are beyond
Borrowers’ control and that there is no assurance that such projections will, in
fact, transpire. Since December 31, 2015, there has been no change in the
condition, financial or otherwise, of any Borrower or its Domestic Subsidiaries
that could reasonably be expected to have a Material Adverse Effect. No
financial statement delivered to Agent at any time contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
such statement not materially misleading.


62

--------------------------------------------------------------------------------





9.1.8.Surety Obligations. No Borrower or its Domestic Subsidiaries is obligated
as surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
9.1.9.Taxes. Each Borrower and its Domestic Subsidiaries have filed all federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. The provision for Taxes on the books of each Borrower and
its Domestic Subsidiaries is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.
9.1.10.Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
9.1.11.[Intentionally Omitted].
9.1.12.Governmental Approvals. Each Borrower and its Domestic Subsidiaries has,
are in compliance with, and are in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and their Domestic Subsidiaries
have complied with all Applicable Laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
9.1.13.Compliance with Laws. Each Borrower and its Domestic Subsidiaries have
duly complied, and their Properties and business operations are in compliance,
in all material respects with all Applicable Law, including Environmental Laws,
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect. Except which could reasonably be expected to have a Material
Adverse Effect, (i) there have been no citations, notices or orders of material
noncompliance issued to any Borrower or its Domestic Subsidiaries under any
Applicable Law; (ii) no Inventory has been produced in violation of the FLSA;
(iii) no Borrower or its Domestic Subsidiaries has received any Environmental
Notice; and (iv) no Borrower or its Domestic Subsidiaries has any known
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it.
9.1.14.[Intentionally Omitted].
9.1.15.Burdensome Contracts. No Borrower or its Domestic Subsidiaries is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15, as
such schedule may be updated from time to time to add Restrictive Agreements
entered into by a Borrower or such Subsidiary after the Closing Date; provided,
that any such Restrictive Agreement shall be otherwise permitted to be entered
into pursuant to the terms hereunder. No such Restrictive Agreement prohibits
the execution, delivery or performance of any Loan Document by a Borrower.


63

--------------------------------------------------------------------------------







9.1.16.Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, non-frivolous
proceedings or investigations threatened, in writing, against any Borrower or
its Domestic Subsidiaries, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or its Domestic
Subsidiaries. No Borrower or its Domestic Subsidiaries is in default with
respect to any order, injunction or judgment of any Governmental Authority.
9.1.17.No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or its Domestic
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract or in the payment of any Borrowed Money. There is no
basis upon which any party (other than a Borrower or its Domestic Subsidiaries)
could terminate a Material Contract prior to its scheduled termination date.
9.1.18.ERISA. Except as disclosed on Schedule 9.1.18:
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other Applicable Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Borrower and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.
(b)(i) No ERISA Event has occurred or is reasonably expected to occur; and
(ii) no Borrower or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
9.1.19.Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
its Domestic Subsidiaries and any customer or supplier, or any group of
customers or suppliers, who individually or in the aggregate are material to the
business of such Borrower or its Domestic Subsidiaries. There exists no
condition or circumstance that could reasonably be expected to impair the
ability of any Borrower or its Domestic Subsidiaries to conduct its business at
any time hereafter in substantially the same manner as conducted on the Closing
Date.
9.1.20.Labor Relations. Except as described on Schedule 9.1.20, no Borrower or
its Domestic Subsidiaries is a party to or bound by any collective bargaining
agreement, management agreement or consulting agreement. There are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened, in writing, strikes, work stoppages or demands for
collective bargaining that singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect.


64

--------------------------------------------------------------------------------







9.1.21.Payable Practices. Except as required by Applicable Laws or GAAP, no
Borrower or its Domestic Subsidiaries has made any material change in its
historical accounts payable practices from those in effect on the Closing Date.
9.1.22.Not a Regulated Entity. No Borrower is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23.Margin Stock. No Borrower or its Domestic Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
9.1.24.OFAC. No Borrower, Subsidiary or (to the knowledge of any Borrower or
Subsidiary) any director, officer, employee, agent, affiliate or representative
thereof, is or is owned or controlled by any individual or entity that is
currently the subject or target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.
9.1.25.Anti‑Corruption Laws. Each Borrower and Domestic Subsidiary has conducted
its business in accordance with applicable anti‑corruption laws and has
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
9.2Complete Disclosure. No Loan Document contains any untrue statement of a
material fact relating to a Borrower, nor fails to disclose any material fact
relating to a Borrower necessary to make the statements contained therein not
materially misleading. There is no fact or circumstance that any Borrower has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.
SECTION10. COVENANTS AND CONTINUING AGREEMENTS
10.1Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Borrower shall:
10.1.1.Inspections; Appraisals.
(a)Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and during normal business hours, to visit
and inspect the Collateral of any Borrower or its Domestic Subsidiaries,
inspect, audit and make extracts from any Borrower’s or such Subsidiary’s books
and records, and discuss with its officers, employees, agents, advisors and
independent accountants, and, after and for as long as an Event of Default
continues, Borrowers authorize such independent accountants to discuss such
financial matters with the Agent or any authorized representative thereof, such
Borrower’s or such Subsidiary’s business, financial condition, assets, prospects
and results of operations. Lenders may participate in any such visit or
inspection, at their own expense. Neither Agent nor any Lender shall have any
duty to any Borrower to make any inspection, nor to share any results of any
inspection,


65

--------------------------------------------------------------------------------





appraisal or report with any Borrower. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.
(b)Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Borrower’s books and records or any other financial
or Collateral matters as Agent deems appropriate and (ii) appraisals of
Inventory, in each case, up to one time per calendar year or, for any calendar
year in which a Reporting Trigger Period has occurred, two times per calendar
year; provided, however, that if an examination or appraisal is initiated during
a Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Borrowers agree to pay
Agent’s then standard charges for examination activities, including the standard
charges of Agent’s internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.
10.1.2.Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent, except with respect to such information that is available to the
public by disclosures required by the SEC:
(a)as soon as available, and in any event within 90 days after the close of each
Fiscal Year: (i) Titan’s Financial Statements prepared, on a consolidated basis,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent and (ii) Borrowers’ Financial
Statements for the Fiscal Year ended which shall not be audited, shall be
prepared on a consolidating basis, and shall contain a reconciliation to the
audited Titan’s Financial Statements. For the avoidance of doubt, annual audited
Financial Statements shall only be provided for Titan International and its
Subsidiaries and no audited financial statements shall be provided for Borrowers
and their Domestic Subsidiaries, but rather, as to the latter only unaudited
financial statements prepared on a consolidating basis with a reconciliation to
the audited Titan’s Financial Statements;
(b)as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after any month that coincides with the end of a
Fiscal Quarter), Titan’s Financial Statements and Borrowers’ Financial
Statements unaudited, in each case, as of the end of such month and for the
portion of the Fiscal Year then elapsed, on a consolidated basis for the former
and a consolidating basis for the latter (with an appropriate reconciliation to
the unaudited Titan’s Financial Statements) and certified, in each instance, by
a Senior Officer of Borrower Agent as prepared in accordance with GAAP and
fairly presenting the financial position and results of operations for such
month and period, subject to normal year-end adjustments and the absence of
footnotes;


66

--------------------------------------------------------------------------------







(c)a Compliance Certificate executed by the chief financial officer of Titan
International which certifies compliance with Section 10.3 and provides a
reasonably detailed calculation of the Consolidated Fixed Charge Coverage Ratio
delivered (i) concurrently with delivery of financial statements under
Sections 10.1.2(a) for Fiscal Years and 10.1.2(b) for Fiscal Quarters, whether
or not a Fixed Charge Trigger Period then exists, (ii) on the first day of any
Fixed Charge Trigger Period (certifying compliance as of the last day of the
Measurement Period most recently ended prior to the start of such Fixed Charge
Trigger Period) and (iii) as requested by the Agent while a Default or Event of
Default exists;
(d)promptly following receipt, copies of any notices (including any notices of
default or acceleration) received from any holder or trustee of, under or with
respect to the 2020 Notes, any Subordinated Debt with an original principal
amount greater than $30,000,000, or any other Material Contract of a Borrower or
a Domestic Subsidiary of a Borrower;
(e)if not otherwise prohibited by Applicable Law, concurrently with delivery of
Titan’s Financial Statements under clause (a) above, copies of all management
letters and other material reports submitted to Borrowers by their independent
certified public accountants in connection with such Titan’s Financial
Statements;
(f)not later than 45 days after the commencement of each Fiscal Year,
projections of Titan’s Financial Statements, Borrowers’ Financial Statements and
Availability for such Fiscal Year prepared in a manner consistent with past
practices;
(g)at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;
(h)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the SEC or
any other Governmental Authority, or any securities exchange; and copies of any
press releases or other statements made available by a Borrower to the public
concerning material changes to or developments in the business of such Person;
and
(i)such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or any Borrower’s,
or any Domestic Subsidiary’s thereof or other Borrower’s financial condition or
business, including, without limitation, copies of any annual report to be filed
in connection with each Plan.
10.1.3.Notices. Notify Agent in writing, promptly after a Borrower’s obtaining
knowledge thereof, of any of the following that affects a Borrower: (a) the
commencement or written threat of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened, in writing, labor dispute, strike
or walkout, or the expiration (absent renewal or extension) of any material
labor contract; (c) any default under or termination of a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding $10,000,000 or, while a Restriction Trigger Period exists,
$2,500,000; (f) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (g) receipt of any material
Environmental Notice; (h) the occurrence of any material ERISA Event; (i) the
discharge of or any withdrawal or resignation by Borrowers’


67

--------------------------------------------------------------------------------





independent accountants; (j) any opening of a new office or place of business,
within 10 days after such opening; or (k) any cancellation or material change in
any insurance maintained by any Borrower to the extent related to any
Collateral.
10.1.4.Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof, provide Agent
with copies of all future written agreements, between a Borrower and any
landlord, warehouseman, processor, shipper, bailee or other Person that,
individually or collectively, owns any premises at which any Collateral in
excess of $5,000,000 in the aggregate may be kept or that otherwise may possess
or handle any Collateral.
10.1.5.Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
10.1.6.Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.
10.1.7.Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance.
10.1.8.Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) of Borrowers in full
force and effect; promptly notify Agent of any proposed material modification to
any such License, or entry into any new License, in each case no more than 30
days after its effective date; and pay all Royalties when due, except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and notify Agent of any material default or breach asserted by any
Person to have occurred under any License.
10.1.9.Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Domestic Subsidiary (pursuant to a Permitted Acquisition or otherwise) and, at
the election of Borrower Agent, cause such Domestic Subsidiary to be joined as a
Borrower hereto by executing and delivering such documents, instruments and
agreements (including without limitation a joinder to this Agreement and, to the
extent applicable, any Security Documents) and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent on all
Collateral of such Person, including delivery of such legal opinions, in form
and substance satisfactory to Agent, as it shall deem appropriate (it being
understood and agreed that if the Borrowers desire to add the Property of any
Domestic Subsidiary to the Borrowing Base hereunder, then such Domestic
Subsidiary shall first be joined to this Agreement pursuant to the terms
hereto).


68

--------------------------------------------------------------------------------





10.2Negative Covenants. As long as any Commitments or Obligations are
outstanding, no Borrower shall:
10.2.1Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)the Obligations;
(b)Subordinated Debt;
(c)Permitted Purchase Money Debt;
(d)Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date,
set forth on Schedule 10.2.1 and not satisfied with proceeds of the initial
Loans;
(e)Debt with respect to Bank Products incurred in the ordinary course of
business;
(f)Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower, as long as such Debt was not
incurred in contemplation of such Person becoming a Subsidiary or such
acquisition;
(g)Permitted Contingent Obligations;
(h)Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)Existing Letter of Credit;
(j)the 2020 Notes;
(k)Debt of Titan International to any Domestic Subsidiary or Debt of any
Domestic Subsidiary to Titan International or another Domestic Subsidiary;
provided that such Debt shall be evidenced by a demand note in form and
substance reasonably satisfactory to Agent; provided that the obligations under
such demand note shall be subordinated to the Obligations of the Borrowers
hereunder in a manner reasonably satisfactory to Agent;
(l)Employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under Applicable Law;
(m)Debt in respect of Taxes, assessments, governmental charges or levies and
claims for labor, materials, and supplies to the extent payment thereof shall
not at the time be required by Section 10.1.5;


69

--------------------------------------------------------------------------------







(n)Debt incurred in respect of Property not constituting Collateral that (i) is
on terms reasonably satisfactory to, and approved by, Required Lenders (such
approval not to be unreasonably withheld), (ii) is secured by a Lien thereon
permitted by Section 10.2.2(l) and (iii) is subject to a collateral access
agreement in form and substance reasonably satisfactory to Agent; provided, that
no Default or Event of Default exists on and as of the date such Debt is
incurred or shall arise as a result of the incurrence of such Debt; and
(o)Debt that is not included in any of the preceding clauses of this Section, is
not secured by a Lien (other than a Lien permitted by Section 10.2.2(l)) and
does not exceed $50,000,000 in the aggregate at any time.
10.2.2Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)Liens in favor of Agent;
(b)Purchase Money Liens securing Permitted Purchase Money Debt;
(c)Liens for Taxes not yet due or being Properly Contested;
(d)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or its Domestic Subsidiaries;
(e)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;
(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)Liens arising by virtue of a judgment or judicial order against any Borrower,
or any Property of a Borrower, as long as such Liens are (i) (x) in existence
for less than 45 consecutive days or being Properly Contested and (y) at all
times junior to Agent’s Liens; (ii) not Liens which attach to the Collateral or
(iii) an encumbrance against Collateral with a Value of less than $10,000,000 in
the aggregate;
(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;


70

--------------------------------------------------------------------------------







(i)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
(j)existing Liens shown on Schedule 10.2.2;
(k)the replacement, extension or renewal of any Lien permitted by clause (j),
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof);
(l)Liens on any Real Estate, fixtures, and/or Equipment pledged to secure Debt
permitted by Sections 10.2.1(b), (j), (n) and (o) or any Refinancing Debt
relating thereto; provided that, any Debt secured by a Lien permitted by this
clause (l) shall be subject to a collateral access agreement in form and
substance reasonably satisfactory to Agent;
(m)Liens existing on Property at the time of its acquisition by a Borrower
pursuant to a Permitted Acquisition, so long as such Liens are not created in
contemplation of such Acquisition; and
(n)Liens of Citibank, N.A. or any other similar financer on certain Accounts,
and certain related assets, owing from CNH Group Account Debtors to Supplier or
from a similar vendor to a Borrower as set forth, respectively, in either the
CNH Supplier Agreement or any similar Vendor Financing Agreement as permitted
pursuant to Section 10.2.6(b).
10.2.3[Intentionally Omitted].
10.2.4Distributions; Upstream Payments. At any time a Restriction Trigger Period
is in effect or would result therefrom, (a) declare or make any Distributions,
except Upstream Payments; provided, however, so long as no Event of Default
exists or would result therefrom, Distributions on the Common Stock shall not be
completely limited, but rather, only limited to $5,000,000 in the aggregate per
Fiscal Year, or (b) create or suffer to exist any encumbrance or restriction on
the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under Applicable Law or in effect on the
Closing Date as shown on Schedule 9.1.15. The Borrower Agent shall provide
prompt written notice to Agent of any Distribution consummated by a Borrower
(describing in reasonable detail such Distribution) other than with respect to
Upstream Payments or Distributions on Common Stock permitted pursuant to
clause (a) above.
10.2.5Restricted Investments. At any time a Restriction Trigger Period is in
effect or would result therefrom, make any Restricted Investment. The Borrower
Agent shall provide prompt written notice to Agent of any Restricted Investment
consummated by a Borrower (describing in reasonable detail such Investment). For
the avoidance of doubt, unless a Restriction Trigger Period exists or would
result therefrom, subject to Section 10.2.9, there shall be no limitation on
Investments (including any Acquisitions) by Borrowers.
10.2.6Disposition of Assets. At any time a Restriction Trigger Period is in
effect or would result therefrom, make any Asset Disposition, except (a) a
Permitted Asset Disposition, (b) Asset Dispositions of certain Accounts and
certain related assets of Supplier or other Borrower in respect of the CNH Group
Account Debtors or other vendors pursuant to the CNH Supplier Agreement or a
similar Vendor Financing


71

--------------------------------------------------------------------------------





Agreement, or (c) a transfer of Property by a Subsidiary or Borrower to a
Borrower; provided that, in the case of clause (c), if Collateral is
transferred, then such transfer shall only be permitted if Agent maintains a
first priority perfected security interest in the Collateral transferred. The
Borrower Agent shall provide prompt written notice to Agent of any Asset
Disposition consummated by a Borrower (describing in reasonable detail such
Asset Disposition) other than with respect to Permitted Asset Dispositions. For
the avoidance of doubt, unless a Restriction Trigger Period exists or would
result therefrom, there shall be no limitation on Asset Dispositions by
Borrowers.
10.2.7Loans. Make any loans or other advances of money to any Person, except:
(a) advances to an officer or employee for salary, travel expenses,
relocation/moving costs, commissions and similar items in the Ordinary Course of
Business; (b) prepaid expenses and extensions of trade credit made in the
Ordinary Course of Business; (c) deposits with financial institutions permitted
hereunder; (d) as long as no Default or Event of Default exists or would result
therefrom, intercompany loans or advances from a Borrower to another Borrower;
and (e) as long as a Restriction Trigger Period is not in effect or would result
therefrom, intercompany loans or advances by a Borrower to a Subsidiary of a
Borrower that is not a Borrower; provided, however, solely in the case of
clause (e), during a Restriction Trigger Period and so long as no Event of
Default exists or would result therefrom, additional intercompany loans or
advances shall be permitted to the extent that such additional intercompany
loans and advances do not exceed $5,000,000 in the aggregate per Fiscal Year.
For the avoidance of doubt, clause (e) above shall not limit non-cash
Availability neutral ledger entries by the Borrowers. Upon Agent’s request, any
such intercompany loan or advance referred to in clauses (d) or (e) above shall
be evidenced by a promissory note executed by the appropriate debtor and, to the
extent included in the Collateral, delivered to Agent, with appropriate
assignment provisions. With respect to such promissory notes evidencing loans
and advances referred to in clause (d), such promissory notes shall be
subordinated and junior in right and payment to the Full Payment of the
Obligations.
10.2.8Restrictions on Payment of Certain Debt; Management Fees. (a) Make any
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (i) Subordinated
Debt, except regularly scheduled payments of principal, interest and fees, but
only to the extent permitted under any subordination agreement relating to such
Debt (and a Senior Officer of Borrower Agent shall certify to Agent, not less
than five Business Days prior to the date of payment, that all conditions under
such agreement have been satisfied); (ii) Borrowed Money (other than the
Obligations and as permitted in this Section 10.2.8) prior to its due date under
the agreements evidencing such Debt as in effect on the Closing Date (or as
amended thereafter with the consent of Agent); and (iii) of (A) the 2020 Notes
or (B) any other Debt with an original outstanding principal amount in excess of
$25,000,000 (other than a Debt secured by a Permitted Lien if the asset securing
such Debt is sold in accordance with Section 10.2.6); provided that, Borrowers
may (x) make regularly scheduled principal and interest payments, (y) so long as
no Restriction Trigger Period exists or would result therefrom, make any
voluntary redemption, prepayment, defeasance, repurchase or any other voluntary
payment, and (z) prepay with any Refinancing Debt so long as each Refinancing
Condition is satisfied, in each case, in respect of (A) the 2020 Notes so long
as any such payment is in compliance with the Intercreditor Agreement and
(B) any other Debt with an original outstanding principal amount in excess of
$25,000,000 so long as any such payment is in compliance with any Subordination
Agreement, if any, governing such Debt, (b) at any time a Restriction Trigger
Period is in effect or would result therefrom, purchase or redeem any of Titan
International’s Common Stock. For the avoidance of doubt, unless a Restriction
Trigger Period exists or would result therefrom, there shall be no limitation on
purchases or redemptions of any of Titan International’s Common Stock.


72

--------------------------------------------------------------------------------







10.2.9Fundamental Changes. (a) Change its name or conduct business under any
fictitious name; (b) change its tax, charter or other organizational
identification number; (c) change its form or state of organization;
(d) liquidate, wind up its affairs or dissolve itself; or (e) merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, except for (i) mergers or consolidations of a wholly-owned
Subsidiary (other than a Borrower) with another wholly-owned Subsidiary or into
a Borrower; or (ii) subject to compliance with Section 10.1.9, Permitted
Acquisitions; provided, that, in each case, if such merger or consolidation
involves a Borrower, the Borrower shall be the surviving entity.
10.2.10Subsidiaries. Form or acquire any Domestic Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit
any existing Domestic Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.
10.2.11Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under
Section 10.2.9 or in a manner which could not reasonably be expected to
adversely affect the interests of the Lenders (as determined by Lenders in their
Permitted Discretion).
10.2.12Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Titan International and its
Domestic Subsidiaries.
10.2.13Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
10.2.14Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.
10.2.15Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.16Conduct of Business; Issuance of Equity. (a) Engage in any business,
other than its business as conducted on the Closing Date and any activities
incidental thereto or (b) issue any Equity Interests other than (i) any issuance
of shares of Titan International’s Common Stock pursuant to (X) a stock split
approved by Titan International’s Board or (Y) any employee or director option
program, benefit plan or compensation program; (ii) any issuance by a Subsidiary
to Titan International or another Subsidiary in accordance with Section 10.2.4;
or (iii) any issuance of shares of Titan International’s Common Stock in
connection with an Acquisition permitted hereunder.


73

--------------------------------------------------------------------------------







10.2.17Affiliate Transactions. Enter into or be party to any transaction with an
Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) transactions solely among Borrowers; (d) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 10.2.17; and
(e) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Agent and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate. In
addition, if any such transaction or series of related transactions involves
payments in excess of $25,000,000 in the aggregate, the terms of these
transactions if not previously disclosed in Schedule 10.2.17 must be disclosed
in advance to Agent. No Borrower or any of its Domestic Subsidiaries shall enter
into any lending or borrowing transaction with any employees of any such Person,
except loans to their respective employees on an arm’s-length basis in the
ordinary course of business consistent with past practices for travel expenses,
relocation costs and similar purposes and stock option financing up to a maximum
of $1,000,000 in the aggregate at any one time outstanding.
10.2.18Plans. Become party to any Multiemployer Plan, other than any in
existence on the Closing Date.
10.2.19Amendments to Subordinated Debt or Indenture. Amend, supplement or
otherwise modify the Indenture or any document, instrument or agreement relating
to any Subordinated Debt, if such modification (a) increases the principal
balance of such Debt, or increases any required payment of principal or
interest; (b) accelerates the date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; or (g) results in the Obligations (i) not
constituting “Senior Debt” or the equivalent with respect to any Subordinated
Debt, (ii) not constituting Debt permitted under the 2020 Note Indenture or
(iii) otherwise not being fully benefited by the subordination provisions of any
Subordinated Debt.
10.2.20Unconditional Purchase Obligations. Enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services,
which is outside of the Ordinary Course of Business and inconsistent with past
practices.
10.2.21Cancellation of Debt. Cancel any claim or debt owing to it, except for
reasonable consideration negotiated on an arm’s-length basis and in the Ordinary
Course of Business consistent with past practices and customary write downs and
charge offs for bad debts consistent with past practices.


74

--------------------------------------------------------------------------------







10.2.22Negative Pledge.
(a)Grant a Lien on any Property (excluding Equipment, Real Estate and fixtures,
but including without limitation any Equity Interests in a Borrower) owned by
any Borrower other than Permitted Liens and such other Liens as are consented to
by Agent and subject to an intercreditor agreement in form and substance
satisfactory to Agent, or (b) enter into, assume or become subject to any
Contractual Obligation prohibiting or otherwise restricting the existence of any
Lien upon any Property (excluding Equipment, Real Estate and fixtures) owned by
any Borrower, in favor of Agent, whether now owned or hereafter acquired. With
respect to any future inclusion of Real Estate as Collateral, Agent or Borrower
Agent will give at least 45 days prior written notice to each Lender prior to
pledging any Real Estate and upon confirmation from all Lenders that flood
insurance due diligence and flood insurance compliance has been completed, the
applicable Borrower may pledge the Real Estate. In the event that, after the
Closing, the Collateral shall include any Real Estate, then (x) any increase,
extension or renewal of the Commitments shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to all Lenders,
and (y) in addition to the insurance required by Section 10.1.7, the Borrowers
shall maintain flood insurance on all mortgaged Real Estate that is in a Special
Flood Hazard Zone, from such providers, on such terms and in such amounts as
required by the Flood Disaster Protection Act as amended from time to time or as
otherwise required by the Lenders. As of the Closing Date, Borrowers do not
contemplate Real Estate being included in the Collateral at any time.
10.2.23Holdings Covenant. Titan Investment Corporation shall not own any
Collateral, incur any liabilities or grant any Liens (including any Lien on its
ownership interests in any Borrower) or engage in any business activities other
than (a) administrative activities solely related to its ownership of its
Subsidiaries and (b) activities solely related to the facilitation of Upstream
Payments or other Distributions, in each case, permitted by and in accordance
with the terms herein; provided, however, that Titan Investment Corporation may
engage in any of the restricted actions above (other than granting a Lien on its
ownership interests in any Borrower) upon prior written notice thereof to Agent
and satisfaction of the requirements set forth in Section 10.1.9.
10.3Financial Covenant.
(a)Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, determined (i) as of the last day of the Measurement
Period, i.e., the Fiscal Quarter most recently ended, before, or concurrent
with, the commencement of a Fixed Charge Trigger Period and (ii) on the last day
of each Measurement Period thereafter during the continuance of any Fixed Charge
Trigger Period, to be less than 1.00 to 1.00 for such Measurement Period.
SECTION11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:


75

--------------------------------------------------------------------------------







(a)Any Borrower fails to pay (i) any principal on any Loan when due (whether at
stated maturity, on demand, upon acceleration or otherwise) or (ii) any
interest, fees or any other Obligations when due (whether at stated maturity, on
demand, upon acceleration or otherwise) and, in the case of this clause (ii),
such failure continues for three (3) Business Days;
(b)Any representation, warranty or other written statement of a Borrower made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(c)Any Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.2, or 10.3;
(d)A Borrower breaches or fails to perform any (x) covenant contained in
Section 10.1.2 and such breach or failure is not cured within five (5) Business
Days or (y) other covenant contained in any Loan Documents, and such breach or
failure is not cured within 30 days, in each case, i.e. (x) and (y), after a
Senior Officer of such Borrower has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure as to (x) shall be available to Borrower no more than twice
in any Loan Year and, further, shall not apply, in any case, if the breach or
failure to perform is not capable of being cured within such period or is a
willful breach by a Borrower;
(e)a Borrower or any Affiliate thereof denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and the
applicable Lenders);
(f)Any breach or default of a Borrower occurs under any Hedging Agreement, or
under any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations) in
excess of $5,000,000, if the maturity of or any payment with respect to such
Debt may be accelerated or demanded due to such breach;
(g)Any judgment or order for the payment of money is entered against a Borrower
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Borrowers, $15,000,000, or, if a Restriction
Trigger Period exists, $5,000,000 (net of insurance coverage therefor that has
not been denied by the insurer), unless a stay of enforcement of such judgment
or order is in effect, by reason of a pending appeal or otherwise;
(h)A loss, theft, damage or destruction occurs with respect to any Collateral if
the amount of the loss, theft, damage or destruction not covered by insurance
exceeds $15,000,000, or, if a Restriction Trigger Period exists, $5,000,000;
(i)A Borrower is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; a
Borrower suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of a Borrower’s business for a material period of time; any
material Collateral or the other Property material to the operation of a
Borrower’s business of a Borrower is taken or impaired through condemnation; a
Borrower agrees to or commences any liquidation, dissolution or winding up of
its affairs;


76

--------------------------------------------------------------------------------





or a default which is not cured within any applicable cure period in the payment
when due, or in the performance or observance of, any material obligation of, or
condition agreed to by, any Borrower with respect to any material purchase or
lease of goods or services where such default, singly or in the aggregate with
all other such defaults, might reasonably be expected to have a Material Adverse
Effect;
(j)An Insolvency Proceeding is commenced by a Borrower; a Borrower makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of a Borrower; or an Insolvency Proceeding
is commenced against a Borrower and: the Borrower consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Borrower, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
(k)An ERISA Event occurs that has resulted or could reasonably be expected to
result in liability of a Borrower in an aggregate amount in excess of
$15,000,000, or, if a Restriction Trigger Period exists, $5,000,000; a Borrower
or ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
(l)A Borrower or any of its Senior Officers pleads guilty or is convicted for
(i) a felony committed in the conduct of the Borrower’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that in either case, i.e. (i) or (ii), leads to forfeiture of any
material Collateral;
(m)Any subordination provision in any document or instrument governing
Subordinated Debt, or any subordination provision in any guaranty by any
Subsidiary of any Subordinated Debt, shall cease to be in full force and effect,
or any Borrower or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or
(n)A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.
11.2Remedies upon Default. If an Event of Default (taking into account any
applicable cure period) described in Section 11.1(j) occurs with respect to any
Borrower, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:
(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;


77

--------------------------------------------------------------------------------







(b)terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
(c)require Borrowers to Cash Collateralize LC Obligations, Secured Bank Product
Obligations and other Obligations that are contingent or not yet due and
payable, and, if Borrowers fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and
(d)exercise any other rights or remedies afforded under any Loan Document, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof (subject to Section 11.3(b)), at public or
private sale, with such notice as may be required by Applicable Law, in lots or
in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Each Borrower agrees that 10 days’ notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property (such sale
only permitted to the extent such Intellectual Property is part of or related to
Collateral) shall be commercially reasonable. Agent may conduct sales on any
Borrower’s premises, without charge, and any sale may be adjourned from time to
time in accordance with Applicable Law. Agent shall have the right to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations.
11.3License; Right to Use.
(a)Agent is hereby granted an irrevocable, non-exclusive license or other right
to use, license or sub-license (without payment of royalty or other compensation
to any Person) any or all Intellectual Property of Borrowers, computer hardware
and software, trade secrets, brochures, customer lists, promotional and
advertising materials, labels, packaging materials and other Property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral.
Each Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
(b)Notwithstanding anything to the contrary contained herein, for the purpose of
enabling Agent to exercise rights and remedies with respect to the Collateral
under this Agreement at such time as Agent shall be lawfully entitled to
exercise such rights and remedies, Agent shall have the right to utilize, at no
cost or expense to Agent (other than as set forth below), any Property of the
Borrowers, including without limitation any of the Borrowers’ plant and
Equipment, solely to the extent necessary or appropriate in order to sell, lease
or otherwise dispose of any of the Collateral (notwithstanding the foregoing,
Borrowers’ Obligations shall be reduced by (and to the extent not satisfied,
Agent shall reimburse to Borrowers an amount equal to) any reasonable costs to
repair any physical damage (wear and tear excepted) caused by Agent to such
plant and Equipment of Borrowers during such utilization period, solely to the
extent such damage is determined to result from the negligence or willful
misconduct of Agent).


78

--------------------------------------------------------------------------------





11.4Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of a Borrower against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document although such Obligations are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
11.5Remedies Cumulative; No Waiver.
11.5.1Cumulative Rights. All agreements, warranties, guaranties, indemnities and
other undertakings of Borrowers under the Loan Documents are cumulative and not
in derogation of each other. The rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.
11.5.2Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Borrower under any Loan Documents in a
manner other than that specified therein.
SECTION12. AGENT
12.1Appointment, Authority and Duties of Agent.
12.1.1Appointment and Authority. Each Secured Party appoints and designates BMO
as Agent under all Loan Documents. Agent may, and each Secured Party authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept all Security Documents, for the benefit of Secured Parties. Any
action taken by Agent in accordance with the provisions of the Loan Documents,
and the exercise by Agent of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, Applicable Law or otherwise. The
duties of Agent ministerial and administrative in nature only, and Agent shall
not have a fiduciary relationship with any Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto.
Agent, in its Permitted Discretion, shall be authorized to determine whether any
Account or Inventory meets the criteria for an Eligible Account or Eligible
Inventory in accordance with the definitions thereof set out in Section 1
hereof; whether to impose or release any


79

--------------------------------------------------------------------------------





reserve; or whether any of the conditions to funding or to issuance of a Letter
of Credit set out herein have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party for any error in judgment.
12.1.2Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty to exercise such right, unless instructed to do so by Lenders in accordance
with this Agreement.
12.1.3Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Agent. Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that, in
its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.


80

--------------------------------------------------------------------------------







12.2Agreements Regarding Collateral and Borrower Materials.
12.2.1Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrowers
certify in writing is a Permitted Asset Disposition or a Permitted Lien entitled
to priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) that does not constitute a material
part of the Collateral; or (d) subject to Section 14.1, with the consent of
Required Lenders. Secured Parties authorize Agent to subordinate its Liens to
any Purchase Money Lien or other Lien entitled to priority hereunder. Agent
shall have no obligation to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected or insured, nor to assure that Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.
12.2.2Possession of Collateral. Agent and Secured Parties appoint each Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control. If any Lender obtains possession or
control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
12.2.3Reports. Agent shall promptly forward to Lenders, when received from
Borrowers and when complete, any field audit, examination or appraisal report
prepared for Agent with respect to any Borrower or Collateral (collectively
“Reports”) and any financial statements, notifications or reports required under
Section 10.1.2. Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.
12.3Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.


81

--------------------------------------------------------------------------------







12.4Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party (other than Agent) agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Agent and Required Lenders, it will not
take any Enforcement Action, accelerate Obligations (other than Secured Bank
Product Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
12.5Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 5.6.2, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent.
12.6Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
BORROWERS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.
12.7Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Borrower, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Borrower.
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Borrower


82

--------------------------------------------------------------------------------





or Account Debtor. No Agent Indemnitee shall have any obligation to any Secured
Party to ascertain or inquire into the existence of any Default or Event of
Default, the observance by any Borrower of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.
12.8Successor Agent and Co-Agents.
12.8.1Resignation; Successor Agent. Subject to the appointment and acceptance of
a successor Agent as provided below, Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrowers. If no successor Agent is appointed prior
to the effective date of Agent’s resignation, then Agent may appoint a successor
Agent that is a financial institution acceptable to it, which shall be a Lender
unless no Lender accepts the role. Upon acceptance by a successor Agent of its
appointment hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to BMO by merger or acquisition of stock or its Loans,
hereunder, shall continue to be Agent hereunder without further act on the part
of any Secured Party or Borrower.
12.8.2Co-Collateral Agent. If necessary or appropriate under Applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If the agent so appointed shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
12.9Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Borrower and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Borrowers. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Borrower, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Borrower or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Borrower (or any of its Affiliates) which may come
into possession of Agent or its Affiliates.


83

--------------------------------------------------------------------------------





12.10Remittance of Payments and Collections.
12.10.1Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.
12.10.2Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Loans. In no event shall Borrowers be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.
12.10.3Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from a Borrower and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to a Borrower or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party. If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.


84

--------------------------------------------------------------------------------







12.11Individual Capacities. As a Lender, BMO shall have the same rights and
remedies under the Loan Documents as any other Lender, and the terms “Lenders,”
“Required Lenders” or any similar term shall include BMO in its capacity as a
Lender. Agent, Lenders and their Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Borrowers and their Affiliates,
as if they were not Agent or Lenders hereunder, without any duty to account
therefor to any Secured Party. In their individual capacities, Agent, Lenders
and their Affiliates may receive information regarding Borrowers, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.
12.12Titles. Each Lender, other than BMO, that is designated (on the cover
page of this Agreement or otherwise) by BMO as an “Arranger,” “Bookrunner” or
“Agent” of any type shall have no right, power or duty under any Loan Documents
other than those applicable to all Lenders, and shall in no event have any
fiduciary duty to any Secured Party.
12.13Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by Section 5.6 and this
Section 12. Each Secured Bank Product Provider shall indemnify and hold harmless
Agent Indemnitees, to the extent not reimbursed by Borrowers, against all Claims
that may be incurred by or asserted against any Agent Indemnitee in connection
with such provider’s Secured Bank Product Obligations.
12.14No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.
SECTION13. BENEFIT OF AGREEMENT; ASSIGNMENTS
13.1Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
13.2Participations.
13.2.1.Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents; provided that,
so long as no Event of Default exists at the time of such sale, such Participant
must be either (i) an Eligible Assignee pursuant to clause (a) in the definition
thereof or (ii) approved by Borrower Agent (which approval shall not be
unreasonably withheld or delayed). Despite any sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, it shall remain solely responsible to the other parties
hereto for performance of such obligations, it shall remain the holder of its
Loans and Commitments for all purposes,


85

--------------------------------------------------------------------------------





all amounts payable by Borrowers shall be determined as if it had not sold such
participating interests, and Borrowers and Agent shall continue to deal solely
and directly with such Lender in connection with the Loan Documents. Each Lender
shall be solely responsible for notifying its Participants of any matters under
the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing.
13.2.2.Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower or substantially all Collateral.
13.2.3.Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
13.3Assignments.
13.3.1Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.
13.3.2Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new notes, if
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.


86

--------------------------------------------------------------------------------







13.3.3Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
13.3.4Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy of each Assignment and Acceptance
delivered to it, and (b) a register for recordation of the names, addresses and
Commitments of, and the Loans, interest and LC Obligations owing to, each
Lender. Entries in the register shall be conclusive, absent manifest error, and
Borrowers, Agent and Lenders shall treat each lender recorded in such register
as a Lender for all purposes under the Loan Documents, notwithstanding any
notice to the contrary. The register shall be available for inspection by
Borrowers or any Lender, from time to time upon reasonable notice.
13.4Replacement of Certain Lenders. If a Lender (a) fails to give its consent to
any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, (b) requests compensation or payment of
additional amounts from any Borrower under either Section 3.7 or 3.9 or (c) is a
Defaulting Lender, then, in addition to any other rights and remedies that any
Person may have, Agent or Borrower Agent may, by notice to such Lender within
120 days after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s), pursuant to
appropriate Assignment and Acceptance(s), within 20 days after the notice;
provided, that, a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Agent or Borrower Agent to require
such assignment and delegation cease to apply. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment; provided, that notwithstanding the
foregoing sentence, Borrowers shall not be required to reimburse any departing
Lender for any compensation or payment of additional amounts incurred pursuant
to Section 3.7 or 3.9 to the extent such compensation or amounts resulted from a
Change of Law (solely for purposes hereof, “Change of Law” shall be a Change of
Law as defined in clause (c) of the definition thereof, without having the force
of law) and either (x) such Lender did not give prior written notice to Borrower
Agent of the implementation of such Change in Law resulting in such compensation
or amounts or (y) Borrowers shall have removed such Lender pursuant to the terms
of this Section 13.4 prior to the implementation of such Change in Law following
the delivery of written notice by such Lender to Borrower Agent thereof pursuant
to the terms of Section 3.3; provided, further, that following delivery to
Borrower Agent of such notice, the Borrowers shall be required to reimburse
Lenders for any such compensation or amounts incurred from the period of
implementation of such Change in Law until the date of any such permitted
assignment pursuant to this Section 13.4.


87

--------------------------------------------------------------------------------





SECTION14. MISCELLANEOUS
14.1Consents, Amendments and Waivers.
14.1.1Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Required Lenders
(or by Agent with the consent of Required Lenders) and each Borrower party to
such Loan Document; provided, however, that
(a)without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
(b)without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations, Section 2.3 or any other provision
in a Loan Document that relates to any rights, duties or discretion of Issuing
Bank;
(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 4.2); (iii) extend the Revolver Termination Date applicable
to such Lender’s Obligations; or (iv) amend this clause (c);
(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.6.2,
7.1 (except to add Collateral), 10.3 or 14.1.1; (ii) amend the definition of
Borrowing Base (or any defined term used in such definition), Pro Rata or
Required Lenders; (iii) increase any advance rate; (iv) amend the definition of
Consolidated Fixed Charge Coverage Ratio, Consolidated EBITDA, Capital
Expenditures or Consolidated Fixed Charges; (v) release all or substantially all
Collateral; or (vi) except in connection with a merger; disposition or similar
transaction expressly permitted hereby, release any Borrower from liability for
any Obligations; and
(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.6.2.
14.1.2Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified.


88

--------------------------------------------------------------------------------







14.1.3Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
14.2Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY BORROWER OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.
14.3Notices and Communications.
14.3.1Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent (such required person’s name being set forth in the address
below Agent’s signature hereon or such other name from time to time provided to
Borrower Agent in writing). Any written communication that is not sent in
conformity with the foregoing provisions shall nevertheless be effective on the
date actually received by the noticed party. Any notice received by Borrower
Agent shall be deemed received by all Borrowers.
14.3.2Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4 and 14.8. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.


89

--------------------------------------------------------------------------------







14.3.3Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Borrowers and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Borrower’s securities. No Agent Indemnitee shall
have any liability to Borrowers, Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform.
14.3.4Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.
14.4Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of any Borrower under any Loan Documents or otherwise lawfully
requested by Agent or applicable Lenders to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs and expenses (including Extraordinary
Expenses) of Agent under this Section shall be reimbursed to Agent by Borrowers,
on demand, with interest from the date incurred until paid in full, at the
Default Rate applicable to Base Rate Loans. Any payment made or action taken by
Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.
14.5Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Borrower or its Domestic Subsidiaries.


90

--------------------------------------------------------------------------------







14.6Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
14.8Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.
14.9Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.
14.10Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement.
14.11No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a) (i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.


91

--------------------------------------------------------------------------------





14.12Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
such Persons are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) is available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Borrowers. Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information concerning this credit facility
for league table, tombstone and advertising purposes, and may use Borrowers’
logos, trademarks or product photographs in advertising materials. As used
herein, “Information” means all information received from a Borrower or its
Domestic Subsidiaries relating to it or its business that is identified as
confidential when delivered. Any Person required to maintain the confidentiality
of Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that which it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law.
14.13Certifications Regarding Indenture. Borrowers certify to Agent and Lenders
that neither the execution nor performance of the Loan Documents nor the
incurrence of any Obligations by Borrowers violates the 2020 Note Indenture.
Agent may condition Borrowings, Letters of Credit and other credit
accommodations under the Loan Documents from time to time upon Agent’s receipt
of evidence reasonably satisfactory to Agent that the Commitments and
Obligations continue to be permitted pursuant to Section 4.09 of the 2020 Note
Indenture.
14.14GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
14.15Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Borrower in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.


92

--------------------------------------------------------------------------------





14.16Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Borrowers. Each Borrower
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
14.17Patriot Act Notice. Agent and Lenders hereby notify Borrowers that pursuant
to the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Borrower, including its legal name, address,
tax ID number and other information that will allow Agent and Lenders to
identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth.
14.18Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


93

--------------------------------------------------------------------------------







(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in each EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank; signatures begin on following page]




94

--------------------------------------------------------------------------------






(Signature Page to Credit Agreement)


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
BORROWERS:
TITAN INTERNATIONAL, INC.
By: /s/ James M. Froisland 
Name: James M. Froisland
Title: Chief Financial Officer
Address:
2701 Spruce Street
Quincy, Illinois 62301
Attn: Michael J. Troyanovich, General Counsel
Telecopy: 217-228-3040
 
TITAN WHEEL CORPORATION OF ILLINOIS


By: /s/ James M. Froisland
Name: James M. Froisland
Title: Chief Financial Officer
 
TITAN TIRE CORPORATION


By: /s/ James M. Froisland
Name: James M. Froisland
Title: Chief Financial Officer
 
TITAN TIRE CORPORATION OF FREEPORT


By: /s/ James M. Froisland
Name: James M. Froisland
Title: Chief Financial Officer
 
TITAN TIRE CORPORATION OF BRYAN


By: /s/ James M. Froisland
Name: James M. Froisland
Title: Chief Financial Officer





--------------------------------------------------------------------------------





 
TITAN TIRE CORPORATION OF UNION CITY


By: /s/ James M. Froisland
Name: James M. Froisland
Title: Chief Financial Officer
 
AGENT AND LENDERS:
BMO HARRIS BANK N.A.,
as Agent and Lender


By: /s/ Jason M. Hoefler
Name: Jason M. Hoefler
Title: Director
Address:
BMO Harris Bank N.A.
111 W. Monroe, 20E
Chicago, Illinois 60603
Attn: Jason Hoefler
Telecopy: (312) 293-8532
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender


By: /s/ Mark Bradford
Name: Mark Bradford
Title: Vice President
Address:
301 S. College St. 5th Floor, Charlotte , NC, 28202
 
BANK OF AMERICA N.A.,
as Lender


By: /s/ Monirah J. Masud
Name: Monirah J. Masud
Title: Senior Vice President
Address:
135 South LaSalle St., 9th Floor, Chicago, IL 60603













--------------------------------------------------------------------------------





EXHIBIT A
to
Credit and Security Agreement
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Credit and Security Agreement dated as of February ___,
2017, as amended (“Credit Agreement”), among TITAN INTERNATIONAL, INC., a
Delaware corporation, TITAN WHEEL CORPORATION OF ILLINOIS, an Illinois
corporation, TITAN TIRE CORPORATION, an Illinois corporation, TITAN TIRE
CORPORATION OF FREEPORT, an Illinois corporation, TITAN TIRE CORPORATION OF
BRYAN, an Ohio corporation and TITAN TIRE CORPORATION OF UNION CITY, a Tennessee
corporation (collectively, “Borrowers”), BMO HARRIS BANK N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Credit
Agreement (“Lenders”), and such Lenders. Terms are used herein as defined in the
Credit Agreement.
____________________ (“Assignor”) and ____________________ (“Assignee”) agree as
follows:
1.    Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $_______ of Assignor’s
outstanding Revolver Loans and $_______ of Assignor’s participations in LC
Obligations and (b) the amount of $_____of Assignor’s Revolver Commitment (which
represents ____% of the total Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower, if applicable. From and
after the Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of the Assigned Interest, and
all principal, interest, fees and other amounts which would otherwise be payable
to or for Assignor’s account in respect of the Assigned Interest shall be
payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
2.    Assignor (a) represents that as of the date hereof, prior to giving effect
to this assignment, its Revolver Commitment is $_______ and the outstanding
balance of its Revolver Loans and participations in LC Obligations is $_______;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents. [Assignor is attaching the
Note[s] held by it and requests that Agent exchange such Note Is] for new Notes
payable to Assignee [and Assignor].]
3.    Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Credit Agreement and such other Loan Documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it




--------------------------------------------------------------------------------





is an Eligible Assignee; (e) appoints and authorizes Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
4.    This Agreement shall be governed by the laws of the State of Illinois. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
5.    Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:
(a)
If to Assignee, to the following address (or to such other address as Assignee
may designate from time to time):

_______________________________
_______________________________
_______________________________
(b)
If to Assignor, to the following address (or to such other address as Assignor
may designate from time to time):

_______________________________
_______________________________
_______________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
                    
                    
ABA No.                 
                    
Account No.                 
Reference:                 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
                        
                        
ABA No.                     
                        




--------------------------------------------------------------------------------





Account No.                     
Reference:                     
 
IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
___________.
 
(“Assignee”)
By _______________________
Title:


(“Assignor”)
By _______________________
Title:
 
 









--------------------------------------------------------------------------------





EXHIBIT B
to
Credit and Security Agreement
ASSIGNMENT NOTICE
Reference is made to (1) the Credit and Security Agreement dated as of
February ___, 2017, as amended (“Credit Agreement”), among TITAN INTERNATIONAL,
INC., a Delaware corporation, TITAN WHEEL CORPORATION OF ILLINOIS, an Illinois
corporation, TITAN TIRE CORPORATION, an Illinois corporation, TITAN TIRE
CORPORATION OF FREEPORT, an Illinois corporation, TITAN TIRE CORPORATION OF
BRYAN, an Ohio corporation and TITAN TIRE CORPORATION OF UNION CITY, a Tennessee
corporation (collectively, “Borrowers”), BMO HARRIS BANK N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Credit
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of ________________, 20 (“Assignment Agreement”), between
_______________ (“Assignor”) and ______________ (“Assignee”). Terms are used
herein as defined in the Credit Agreement.
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of $_______
of Assignor’s outstanding Revolver Loans and $_______ of Assignor’s
participations in LC Obligations and (b) the amount of $_______ of Assignor’s
Revolver Commitment (which represents ____% of the total Revolver Commitments),
(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date (“Effective Date”) indicated
below, provided this Assignment Notice is executed by Assignor, Assignee, Agent
and Borrower Agent, if applicable. Pursuant to the Assignment Agreement,
Assignee has expressly assumed all of Assignor’s obligations under the Credit
Agreement to the extent of the Assigned Interest, as of the Effective Date.
For purposes of the Credit Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_______, and Assignee’s Revolver Commitment to be
increased by $_______.
The address of Assignee to which notices and information are to be sent under
the terms of the Credit Agreement is:
___________________________
___________________________
___________________________
___________________________
The address of Assignee to which payments are to be sent under the terms of the
Credit Agreement is shown in the Assignment and Acceptance.
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Credit Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
IN WITNESS WHEREOF, this Assignment Notice is executed as of ________________.




--------------------------------------------------------------------------------





 
(“Assignee”)
 
By _________________
 Title:
 
(“Assignor”)
 
By _________________
 Title:



ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*
TITAN INTERNATIONAL, INC.
By _________________
 Title:
 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
BMO HARRIS BANK N.A.,
as Agent


By ________________________
Title:
 









--------------------------------------------------------------------------------





EXHIBIT C
to
Credit and Security Agreement
FORM OF BORROWING BASE CERTIFICATE
BMO Harris Bank, N.A.
 
 
 
 
 
 
 
CONSOLIDATED CERTIFICATE #:
 
1
As of:
12/31/2016
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNTS RECEIVABLE
 
 
 
 
 
 
 
BEGINNING BALANCE (LINE 6 LAST REPORT)
 
 
$
—


 
 
 
PLUS SALES THROUGH
 
 
 
$
—


 
 
 
LESS CREDITS THROUGH
 
 
 
$
—


 
 
 
LESS COLLECTIONS, NET OF DISC TAKEN THROUGH
 
 
$
—


 
 
 
ADJUSTMENTS THROUGH
 
 
 
$
—


 
 
 
ENDING BALANCE
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
INELIGIBLE
 
 
 
 
$
—


 
 
 
ELIGIBLE
 
 
 
 
$
—


85
%
 
$
—


TOTAL A/R AVAILABILITY NOT TO EXCEED
$
75,000,000.00


 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
INVESTMENT GRADE ACCOUNTS RECEIVABLE
 
 
 
 
 
 
BEGINNING BALANCE (LINE 6 LAST REPORT)
31-Dec


 
$
—


 
 
 
PLUS SALES THROUGH
 
 
 
$
—


 
 
 
LESS CREDITS THROUGH
 
 
 
$
—


 
 
 
LESS COLLECTIONS, NET OF DISC TAKEN THROUGH
 
 
$
—


 
 
 
ADJUSTMENTS THROUGH
 
 
 
$
—


 
 
 
ENDING BALANCE
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
INELIGIBLE
 
 
 
 
$
—


 
 
 
ELIGIBLE
 
 
 
 
$
—


90
%
 
$
—


TOTAL INVEST. A/R AVAILABILITY NOT TO EXCEED
$
75,000,000.00


 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
INVENTORY
 
 
 
 
 
 
 
 
RAW MATERIAL
 
 
 
 
$
—


 
 
 
LESS: INELIGIBLE
 
 
 
$
—


 
 
 
ELIGIBLE
 
 
 
 
$
—


 
 
—


 
 
 
 
 
 
 
 
 
WIP
 
 
 
 
$
—


 
 
 
LESS: INELIGIBLE
 
 
 
$
—


 
 
 
ELIGIBLE
 
 
 
 
$
—


 
 
—


CAPPED AMOUNT
 
 
 
 
 
 
5,000,000.00


WIP AVAILABILITY
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
FINISHED GOODS
 
 
 
$
—


 
 
 
LESS: INELIGIBLE
 
 
 
$
—


 
 
 
ELIGIBLE
 
 
 
 
$
—


 
 
—


TOTAL INV. AVAILABILITY NOT TO EXCEED
$
75,000,000.00


 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
RESERVES
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
TOTAL AVAILABILITY
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
LOAN ACTIVITY
BALANCE AS SHOWN ON LAST REPORT (LINE 29)
 
 
 
 
 
 
LESS: REMITTANCES
 
 
 
 
 
 
 
PLUS: ADVANCE REQUEST AS OF
 
 
 
 
 
 
 
PLUS: WIRE CHARGE
 
 
 
 
 
 
 
PLUS: FEES
 
 
 
 
 
 
 
 
PLUS: INTEREST
 
 
 
 
 
 
 
PLUS: TERM LOAN PRINCIPAL PAYMENT
 
 
 
 
 
 
ADJUSTMENTS
 
 
 
 
 
 
 
 
OUTSTANDING LOAN BALANCE
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------






 
REVOLVING LOAN AVAILABILITY
 
CALCULATED AVAILABILITY
 
 
 
 
 
 
$
—


 
LESS: OUTSTANDING LOAN BALANCE
 
 
 
 
 
$
—


 
LESS: MERCHANDISE L/C
 
 
 
 
 
 
$
—


 
LESS: STANDBY L/C
 
 
 
 
 
 
$
—


 
LESS: BANKERS ACCEPTANCES
 
 
 
 
 
 
$
—


 
NET AVAILABLE
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE UNDERSIGNED REPRESENTS AND WARRANTS THAT THE INFORMATION SET FORTH ABOVE IS
TRUE AND COMPLETE, THE BORROWERS HAVE GRANTED A LIEN IN THE COLLATERAL REFLECTED
ABOVE TO BMO HARRIS BANK, N.A., AS ADMINISTRATIVE AGENT (“AGENT”), AND REPRESENT
AND WARRANT THAT THIS CALCULATION COMPLIES WITH THE CREDIT AGREEMENT AMONG THE
AGENT, THE LENDERS SIGNATORY THERETO AND THE BORROWERS SIGNATORY THERETO. EXCEPT
AS PREVIOUSLY DISCLOSED TO AGENT IN WRITING, NO DEFAULT OR EVENT OF DEFAULT
EXISTS UNDER THE CREDIT AGREEMENT OR RELATED LOAN DOCUMENTS. ALL REPRESENTATIONS
AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT (EXCEPT FOR REPRESENTATIONS OR
WARRANTIES THAT EXPRESSLY RELATE TO AN EARLIER DATE) ARE TRUE AND CORRECT AS OF
THE DATE HEREOF.
     
 
 
 
 
 
 
 
 
 
 
BORROWER:
TITAN INTERNATIONAL, INC.
 
BMO Harris Bank, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
AUTHORIZED SIGNATURE:
 
 
 
RECEIVED BY:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TITLE:
Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTE: REPRESENTATION SECTION SHOULD NOT BE MODIFIED
 
 
 
 
 









--------------------------------------------------------------------------------





EXHIBIT D
to
Credit and Security Agreement
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: __________, 20__
To:
BMO Harris Bank N.A., as Agent

Ladies and Gentlemen:
Reference is made to that certain Credit and Security Agreement, dated as of
February [__], 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among TITAN INTERNATIONAL, INC.,
a Delaware corporation (the “Borrower Agent”), the other Borrowers party thereto
(together with the Borrower Agent, collectively, the “Borrowers”), the Lenders
party thereto and BMO Harris Bank N.A., as agent (the “Agent”).
The undersigned hereby certifies as of the date hereof that he is the chief
financial officer of the Borrower Agent, and that, as such, he is authorized to
execute and deliver this certificate (“Certificate”) to the Agent on the behalf
of the Borrowers, and that:
[Use following paragraph 1 for Fiscal Year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 10.1.2(a) of the Agreement for the fiscal year of
the Borrower Agent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
[Use following paragraph 1 for Fiscal Quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 10.1.2(b) of the Agreement for the fiscal quarter of the
Borrower Agent ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders equity and
cash flows of the Borrower Agent and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end adjustments
and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.
3.    A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrowers performed and observed all its
Obligations under the Loan Documents, and




--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned during such fiscal period, each
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Section 9 of the Agreement, and any representations and warranties of the Loan
Parties that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this compliance
certificate (“Certificate”), the representations and warranties contained in
Section 9.1.7 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 10.1.2 of the Agreement, including the statements in connection with
which this Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.
 
TITAN INTERNATIONAL, INC., as
Borrower Agent


By: ____________________________
Name: James M. Froisland
Title: Chief Financial Officer
 
 







--------------------------------------------------------------------------------





SCHEDULE 1.1
to
Credit and Security Agreement
COMMITMENTS OF LENDERS
Lender
Total Revolver Commitments
BMO Harris Bank N.A.
$30,000,000
Wells Fargo Bank, National Association
$22,500,000
Bank of America, N.A.
$22,500,000
TOTAL
$75,000,000







--------------------------------------------------------------------------------





SCHEDULE 1.1A
to
Credit and Security Agreement
SCHEDULE OF FOREIGN ACCOUNT DEBTOR COUNTRIES
Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong,
Ireland, Japan, the Netherlands, New Zealand, Norway, Portugal, Puerto Rico,
Sweden, Switzerland, and the United Kingdom.






--------------------------------------------------------------------------------





SCHEDULE 8.5
to
Credit and Security Agreement
DEPOSIT ACCOUNTS
Depository Bank
Type of Account
Account Number
Bank of America
Wholesale Lockbox
 
Bank of America
Main Account
 
Bank of America
Miscellaneous Account
 
Bank of America
Miscellaneous Account
 
Bank of America
Controlled Disbursement
 
Bank of America
Controlled Disbursement
 
Bank of America
Controlled Disbursement
 
Bank of America
Controlled Disbursement
 
Bank of America
Controlled Disbursement
 
Bank of America
Controlled Disbursement
 
*U.S. Bank
Small Business Account (EBay Sales)
 
*Wells Fargo
Investment Account
 





* Excluded Deposit Accounts






--------------------------------------------------------------------------------





SCHEDULE 8.6.1
to
Credit and Security Agreement
BUSINESS LOCATIONS
1.
Borrowers currently have the following business locations, and no others:

Chief Executive Office:
2701 Spruce Street, Quincy, IL 62301
Owned by Titan Wheel Corporation of Illinois


Other Locations:
3769 Route 20 East, Freeport, IL 61032
Owned by Titan Tire Corporation of Freeport


927 South Union Street, Bryan, OH 43506
Owned by Titan Tire Corporation of Bryan


2345 East Market Street, Des Moines, IA 50317
Owned by Titan Tire Corporation


3260 Goodyear Plant Road, Union City, TN 38261
Owned by Titan Tire Corporation of Union City


2.
In the five years preceding the Closing Date, Borrowers have had no office or
place of business located in any county other than as set forth above, except:
NONE

3.
The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower:





--------------------------------------------------------------------------------





BORROWERS
COLLATERAL ($000) as of December 31, 2016
LESSOR OR CONSIGNEE
Titan Wheel Corporation of Illinois
$3,963 Inventory
Hagerty Steel & Aluminum Company
601 N Main Street, East Peoria, IL 61611 (Lessor)
Titan Wheel Corporation of Illinois
$1,578 Inventory
Heidtman Steel Products, Inc.
10 N. Gate Industrial Drive
Granite City, IL 62040 (Lessor)
Titan Tire Corporation
$1,102 Inventory
1385 Valentine Industrial Parkway Pendergrass, GA 30567 (Lessor)
Titan Tire Corporation of Bryan
$1,018 Inventory
SWT Titan Mining Services
Caribou Industrial Park
Ft McMurray, Alberta, Canada T9H 5N3 (Consignee)
Titan Tire Corporation of Bryan
$519 Inventory
Steel City Tire
6049 S Jackson Ave
Hammond, IN 46320 (Consignee)
Titan Tire Corporation of Bryan
$56 Inventory
ArcelorMittal - Tube City
D Street & Slab Hauler
Burns Harbor, IN 46304 (Consignee)
Titan Tire Corporation of Bryan
$56 Inventory
ArcelorMittal
3001 Dickey Road
East Chicago, IN 46312 (Consignee)
Titan Tire Corporation of Bryan
$416 Inventory
St. George, UT (Consignee)
Titan Tire Corporation of Bryan
$272 Inventory
Las Vegas, NV (Consignee)
Titan Tire Corporation of Bryan
$269 Inventory
Fontana, CA (Consignee)
Titan Tire Corporation of Bryan
$203 Inventory
Fresno, CA (Consignee)
Titan Tire Corporation of Bryan
$111 Inventory
Phoenix, AZ (Consignee)
Titan Tire Corporation of Bryan
$110 Inventory
Reno, UT (Consignee)
Titan Tire Corporation of Bryan
$94 Inventory
Brinkley, AR (Consignee)
Titan Tire Corporation of Bryan
$91 Inventory
Nicholasville, KY (Consignee)
Titan Tire Corporation of Bryan
$85 Inventory
Canada (Consignee)
Titan Tire Corporation of Bryan
$48 Inventory
Cleveland, OH (Consignee)









--------------------------------------------------------------------------------





SCHEDULE 9.1.4(a)
to
Credit and Security Agreement
9.1.4(a) NAMES AND CAPITAL STRUCTURE Borrower Agent to update.
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

Titan International, Inc., a Delaware corporation
Outstanding Stock:
Publicly traded on the NYSE under symbol TWI


Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
Titan Wheel Corporation of Illinois, an Illinois corporation
100%
2.
Titan Wheel Corporation of Virginia, a Virginia corporation
100%
3.
Titan Investment Corporation, an Illinois corporation
100%



Titan Wheel Corporation of Illinois


Outstanding Stock:
10,000 shares authorized - 1,000 shares issued to Titan International, Inc.
Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
None
N/A



Titan Wheel Corporation of Virginia


Outstanding Stock:
10,000 shares authorized - 1,000 shares issued to Titan International, Inc.
Subsidiaries:




--------------------------------------------------------------------------------





 
Name of Subsidiary
% of Ownership
1.
None
N/A



Titan Investment Corporation


Outstanding Stock:
1,000,000 shares authorized - 1,000 shares issued to Titan International, Inc.
Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
Titan Tire Corporation, an Illinois corporation
100%



Titan Tire Corporation


Outstanding Stock:
10,000,000 shares authorized - 10,000 shares issued to Titan Investment
Corporation


Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
Titan Tire Corporation of Freeport, an Illinois corporation
100%
2.
Titan Tire Corporation of Bryan, an Ohio corporation
100%



Titan Tire Corporation of Freeport


Outstanding Stock:
10,000 shares authorized - 1,000 shares issued to Titan Tire Corporation


Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
None
N/A



Titan Tire Corporation of Bryan, an Ohio corporation






--------------------------------------------------------------------------------





Outstanding Stock:
1,000 shares authorized - 100 shares issued to Titan Tire Corporation


Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
None
N/A
 
 
 
3.
All agreements binding on holders of Equity Interests of Borrowers with respect
to such interests are as follows: NONE



Titan Tire Corporation of Union City, a Tennessee corporation


Outstanding Stock:
1,000 shares authorized - 1,000 shares issued to Titan Tire Corporation


Subsidiaries:
 
Name of Subsidiary
% of Ownership
1.
None
N/A









--------------------------------------------------------------------------------





9.1.4(b) PURCHASE OPTIONS, WARRANTS,
CONVERTIBLE STOCK INTERESTS
1.
Stock options held by officers and/or directors of Titan International, Inc. per
its Stock Option Plan.







--------------------------------------------------------------------------------





SCHEDULE 9.1.15
to
Credit and Security Agreement
BURDENSOME CONTRACTS
NONE






--------------------------------------------------------------------------------





SCHEDULE 9.1.16
to
Credit and Security Agreement
LITIGATION
1.
Proceedings and investigations pending (or threatened) against Borrowers or its
Domestic Subsidiaries: (a) related to Loan Documents or the Loan transactions or
(b) if adversely determined would have a Material Adverse Effect: none, other
than as disclosed to Agent prior to the Closing Date and the case of United
States vs. Dico, Inc. and Titan Tire Corporation pending in the United States
District Court for the Southern District of Iowa, being Case No. 4:10-CV-00503
which is further described as follows:

In October 2010, the United States of America, on behalf of the Environmental
Protection Agency (EPA), filed a complaint against Dico, Inc. (“Dico”) and Titan
Tire Corporation (Titan Tire) in the U.S. District Court for the Southern
District of Iowa, wherein the EPA sought civil penalties, punitive damages and
response costs against Dico and Titan Tire pursuant to the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA).
In June 2015, Titan Tire and Dico, Inc. appealed the U.S. District Court’s order
granting the EPA’s motion for summary judgment that found Dico and Titan Tire
liable for civil penalties and response costs for violating CERCLA and Dico
liable for civil penalties and punitive damages for violating an EPA
Administrative Order.
In December 2015, the United States Court of Appeals reversed the District
Court’s summary judgment order with respect to “arranger” liability for Titan
Tire and Dico under CERCLA and the imposition of punitive damages against Dico
for violating the EPA Administrative Order, but affirmed the summary judgment
order imposing civil penalties in the amount of $1.62 million against Dico for
violating the EPA Administrative Order violation.
The case has been remanded to the District Court for trial expected to commence
in April 2017, on the issues of “arranger” liability under CERCLA as to Titan
Tire and Dico and whether punitive damages should be imposed upon Dico for
alleged violations of the EPA Administrative Order.






--------------------------------------------------------------------------------





SCHEDULE 9.1.18
to
Credit and Security Agreement
PENSION PLAN DISCLOSURES
NONE
 




--------------------------------------------------------------------------------





SCHEDULE 9.1.20
to
Credit and Security Agreement
LABOR CONTRACTS
Borrowers and Subsidiaries are party to the following collective bargaining
agreements (“CBAs”), management agreements and consulting agreements:
NONE - Three (3) CBAs are under negotiation, the prior CBAs having expired on
December 2, 2016. These negotiations affect employees of Titan Tire Corporation,
Titan Tire Corporation of Bryan, and Titan Tire Corporation of Freeport all of
whom continue to work under the terms of the expired CBAs.




















    
    




--------------------------------------------------------------------------------





SCHEDULE 10.2.1
to
Credit and Security Agreement
EXISTING DEBT/BORROWeD MONEY


2020 Notes and 2020 Note Indenture






--------------------------------------------------------------------------------





SCHEDULE 10.2.2
to
Credit and Security Agreement
EXISTING LIENS
Lien on various printers and multifunction copiers in favor of Ikon Office
Solutions






--------------------------------------------------------------------------------





SCHEDULE 10.2.17
to
Credit and Security Agreement
EXISTING AFFILIATE TRANSACTIONS
Accounts Receivable Due from Affiliates ($000)
 
 
 
 
 
 
Amount
 
Due from
 
 
 
Titan Tire Corporation
 
 
 
$1,959
Titan Europe Ltd. subsidiaries
 
$42
Titan Latin America Ltd.
 
 
 
Titan Wheel Corporation of Illinois
 
 
 
$139
Titan Europe Ltd. subsidiaries
 
$58
Titan Latin America
 
$27
Titan Australia
 
 
 
Titan Tire Corporation of Bryan
 
 
 
$1,140
Titan Europe Ltd. subsidiaries
 
$443
Titan Latin America
 
$71
Titan Australia
 
$362
SWT Titan Mining Services
 
 
 
 
$4,241
Total accounts receivable due from affiliates









